



Exhibit 10.3








ONDECK ASSET SECURITIZATION TRUST II LLC,
as Issuer
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Indenture Trustee
SERIES 2018-1 INDENTURE SUPPLEMENT
dated as of April 17, 2018
to
BASE INDENTURE
dated as of May 17, 2016
$237,000,000
of
Asset Backed Notes







--------------------------------------------------------------------------------


        


Table of Contents
 
 
 
 
 
Page
 
 
 
PRELIMINARY STATEMENT
1
 
 
 
DESIGNATION
 
1
 
 
 
ARTICLE I DEFINITION
2
 
 
 
ARTICLE II ARTICLE 5 OF THE BASE INDENTURE
27
 
Section 2.1 Establishment of Series 2018-1 Accounts.
27
 
Section 2.2 Series 2018-1 Reserve Account
29
 
Section 2.3 Indenture Trustee As Securities Intermediary.
31
 
Section 2.4 Allocations with Respect to the Series 2018-1 Notes.
32
 
Section 2.5 Monthly Application of Total Available Amount.
34
 
Section 2.6 Distribution of Interest Payments and Principal Payments.
36
 
 
 
ARTICLE III AMORTIZATION EVENTS; SERVICER DEFAULTS
38
 
Section 3.1 Amortization Events
38
 
Section 3.2 Servicer Defaults
40
 
 
 
ARTICLE IV OPTIONAL PREPAYMENT
40
 
 
 
ARTICLE V SERVICING FEE
41
 
Section 5.1 Servicing Fee
41
 
Section 5.2 Successor Servicing Fee
41
 
 
 
ARTICLE VI FORM OF SERIES 2018-1 NOTES
41
 
Section 6.1 Initial Issuance of Series 2018-1 Notes.
41
 
Section 6.2 Restricted Global Notes.
42
 
Section 6.3 Temporary Global Notes and Permanent Global Notes.
42
 
Section 6.4 Definitive Notes.
43
 
Section 6.5 Transfer Restrictions.
53
 
 
 
ARTICLE VII INFORMATION
55
 
 
 
ARTICLE VIII MISCELLANEOUS
56
 
Section 8.1 Ratification of Indenture.
56



-i-



--------------------------------------------------------------------------------

        






 
Section 8.2 Governing Law.
56
 
Section 8.3 Further Assurances.
56
 
Section 8.4 Exhibits.
56
 
Section 8.5 No Waiver; Cumulative Remedies.
57
 
Section 8.6 Amendments.
57
 
Section 8.7 Consent to Amendments.
57
 
Section 8.8 Severability.
57
 
Section 8.9 Counterparts.
58
 
Section 8.10 No Bankruptcy Petition.
58
 
Section 8.11 Notice to Rating Agency.
58
 
Section 8.12 Annual Opinion of Counsel.
58
 
Section 8.13 Tax Treatment.
59
 
Section 8.14 Confidentiality.    
59
 
Section 8.15 Closing Date Lien Release.    
60





-ii-    



--------------------------------------------------------------------------------


    








EXHIBITS

Exhibit A-1:     Form of Restricted Global Class A Note
Exhibit A-2:     Form of Temporary Global Class A Note
Exhibit A-3:     Form of Permanent Global Class A Note
Exhibit B-1:     Form of Restricted Global Class B Note
Exhibit B-2:     Form of Temporary Global Class B Note
Exhibit B-3:     Form of Permanent Global Class B Note
Exhibit C-1:     Form of Restricted Global Class C Note
Exhibit C-2:     Form of Temporary Global Class C Note
Exhibit C-3:     Form of Permanent Global Class C Note
Exhibit D:     Form of Restricted Global Class D Note
Exhibit E:     Form of Class RR Note
Exhibit F-1:     Form of Transfer Certificate
Exhibit F-2:     Form of Transfer Certificate
Exhibit F 3:     Form of Transfer Certificate
Exhibit F-4:     Form of Clearing System Certificate
Exhibit F-5:     Form of Certificate of Beneficial Ownership
Exhibit G:    Form of Letter of Representations For Class D Noteholders
Exhibit H:     Form of Monthly Settlement Statement
Exhibit I:     Form of Withdrawal Request
Exhibit J:     Industry Codes
Exhibit K-1:    Form of Amendment No. 1 to the Backup Servicing Agreement
Exhibit K-2:    Form of Amendment No. 1 to the Base Indenture
Exhibit K-3:    Form of Amendment No. 1 to the Loan Purchase Agreement



















--------------------------------------------------------------------------------






SERIES 2018-1 SUPPLEMENT, dated as of April 17, 2018 (as amended, supplemented,
restated or otherwise modified from time to time, this “Indenture Supplement”)
between ONDECK ASSET SECURITIZATION TRUST II LLC, a special purpose limited
liability company established under the laws of Delaware (the “Issuer”), and
DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation, in its
capacity as Indenture Trustee (together with its successors in trust thereunder
as provided in the Base Indenture referred to below, the “Indenture Trustee”),
to the Base Indenture, dated as of May 17, 2016, between the Issuer and the
Indenture Trustee (as amended, modified, restated or supplemented from time to
time, exclusive of Indenture Supplements creating new Series of Notes, the “Base
Indenture”).
PRELIMINARY STATEMENT
WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that the Issuer and the Indenture Trustee may at any time and from time
to time enter into an Indenture Supplement to the Base Indenture for the purpose
of authorizing the issuance of one or more Series of Notes.
NOW, THEREFORE, the parties hereto agree as follows:
DESIGNATION
There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Indenture Supplement and such Series of Notes shall be
designated generally as Series 2018-1 Asset Backed Notes.
The Series 2018-1 Notes shall be issued in five (5) classes: the first of which
shall be designated as Series 2018-1 Asset Backed Notes, Class A, and referred
to herein as the Class A Notes, the second of which shall be designated as the
Series 2018-1 Asset Backed Notes, Class B, and referred to herein as the Class B
Notes, the third of which shall be designated as the Series 2018-1 Asset Backed
Notes, Class C, and referred to herein as the Class C Notes, the fourth of which
shall be designated as the Series 2018-1 Asset Backed Notes, Class D, and
referred to herein as the Class D Notes, and the fifth of which shall be
designated as the Series 2018-1 Asset Backed Notes, Class RR, and referred to
herein as the Class RR Notes. The Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes are referred to herein collectively as the “Offered
Series 2018-1 Notes” and the Class RR Notes, together with the Offered Series
2018-1 Notes, are referred to herein collectively as the “Series 2018-1 Notes.”
The Class A Notes, the Class B Notes and the Class C Notes shall be issued in
minimum denominations of $100,000 and integral multiples of $1,000 in excess
thereof. The Class D Notes shall be issued in minimum denominations of $250,000
and integral multiples of $1,000 in excess thereof. The Class RR Notes shall be
issued in minimum denominations of $12,000,000 and integral multiples of $1,000
in excess thereof.
The net proceeds from the sale of the Series 2018-1 Notes shall be applied in
accordance with Section 2.4(a).







--------------------------------------------------------------------------------





2


ARTICLE I

DEFINITIONS
(a)     All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule 1 thereto. All
Article, Section or Subsection references herein shall refer to Articles,
Sections or Subsections of this Indenture Supplement, except as otherwise
provided herein. Unless otherwise stated herein, as the context otherwise
requires or if such term is otherwise defined in the Base Indenture, each
capitalized term used or defined herein shall relate only to the Series 2018-1
Notes and not to any other Series of Notes issued by the Issuer.
(b)     The following words and phrases shall have the following meanings with
respect to the Series 2018-1 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:
“Additional Servicer Default” is defined in Section 3.2.
“Adjusted Pool Outstanding Principal Balance” means, on any date of
determination, the amount by which the sum of the Outstanding Principal Balances
for all Pooled Loans exceeds the sum of the Outstanding Principal Balances for
all 30 MPF Pooled Loans.
“Aggregate Excess Concentration Amount” means, on any date of determination, the
sum of (i) the Series 2018-1 Aggregate Excess Concentration Amount and (ii) the
sum of the aggregate excess concentration amounts for all other Series of Notes.
“Amendment No. 1 to the Backup Servicing Agreement” means that certain
amendment, dated as of April 17, 2018, to the Backup Servicing Agreement, by and
among Portfolio Financial Servicing Company, On Deck Capital, Inc., as the
Servicer, and Deutsche Bank Trust Company Americas, as Indenture Trustee, and
substantially in the form of Exhibit K-1 hereto.
“Amendment No.1 to the Base Indenture” means that certain amendment, dated as of
April 17, 2018, to the Base Indenture, by and between the Issuer and the
Indenture Trustee, and substantially in the form of Exhibit K-2 hereto.
“Amendment No. 1 to the Loan Purchase Agreement” means that certain amendment,
dated as of April 17, 2018, to the Loan Purchase Agreement, by and between On
Deck Capital, Inc., as Seller, and the Issuer, as Purchaser, and substantially
in the form of Exhibit K-3 hereto.
“Amortization Event” is defined in Article III.
“Annual Backup Servicer Fee Limit” means, for any Payment Date, an amount equal
to the excess, if any, of (x) $200,000 over (y) the aggregate amount of the
Series


    



--------------------------------------------------------------------------------





3


2018-1 Backup Servicing Fees paid to the Backup Servicer pursuant to clause (iv)
of Section 2.5(b) on the eleven (11) Payment Dates preceding such Payment Date
(or, such lesser number of Payment Dates as shall have occurred since the Series
2018-1 Closing Date).
“Annual Custodian Fee Limit” means, for any Payment Date, an amount equal to the
excess, if any, of (x) $15,000 over (y) the aggregate amount of fees, expenses
and indemnities paid to the Custodian pursuant to clause (i) of Section 2.5(b)
on the eleven (11) Payment Dates preceding such Payment Date (or, such lesser
number of Payment Dates as shall have occurred since the Series 2018-1 Closing
Date).
“Annual Indenture Trustee Fee Limit” means, for any Payment Date, an amount
equal to the excess, if any, of (x) $135,000 over (y) the aggregate amount of
fees, expenses and indemnities paid to the Indenture Trustee pursuant to clause
(i) of Section 2.5(b) on the eleven (11) Payment Dates preceding such Payment
Date (or, such lesser number of Payment Dates as shall have occurred since the
Series 2018-1 Closing Date).
“Annual Successor Servicer Reimbursement Limit” means for any Payment Date, an
amount equal to the excess, if any, of (x) $175,000 over (y) the aggregate
amount of Series 2018-1 Third Party Reimbursable Items paid to the Successor
Servicer pursuant to clause (ii) of Section 2.5(b) on the eleven (11) Payment
Dates preceding such Payment Date (or, such lesser number of Payment Dates as
shall have occurred since the Series 2018-1 Closing Date).
“Applicable Procedures” is defined in Section 6.5(c).
“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of OnDeck and
its Subsidiaries.
“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one (1) year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than one (1) year from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of
deposit or bankers’ acceptances maturing within one (1) year after such day and
issued or accepted by any commercial bank organized under the laws of the United
States or any state thereof or the District of Columbia that (i) is at least
“adequately capitalized” (as defined in the regulations of its


    



--------------------------------------------------------------------------------





4


primary Federal banking regulator) and (ii) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000; and (e) shares of any money
market mutual fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (a) and (b)
above, (ii) has net assets of not less than $500,000,000 and (iii) has the
highest rating obtainable from either S&P or Moody’s.
“Class A Adjusted Invested Amount” means, on any date of determination, the
excess, if any, of (a) the Class A Invested Amount on such date over (b) the
amount of cash and Permitted Investments on deposit in the Series 2018-1
Collection Account (after giving effect to any withdrawals therefrom on such
date pursuant to Section 2.4(c)) on such date.
“Class A Initial Invested Amount” means the aggregate initial principal amount
of the Class A Notes, which is $177,500,000.
“Class A Interest Payment” means (a) for the initial Payment Date after the
Series 2018-1 Closing Date, the product of (i) 1/360 of the Class A Note Rate,
(ii) the number of days from and including the Series 2018-1 Closing Date to and
excluding the 17th day of the calendar month in which the initial Payment Date
occurs (calculated on the basis of a 360-day year consisting of twelve 30-day
months) and (iii) the Class A Initial Invested Amount and (b) for any subsequent
Payment Date, the sum of (i) the product of (x) one-twelfth of the Class A Note
Rate and (y) the Class A Invested Amount on the immediately preceding Payment
Date (after giving effect to all payments of principal of the Class A Notes on
such immediately preceding Payment Date) and (ii) the portion, if any, of the
Class A Interest Payment for the immediately preceding Payment Date that was not
paid on such Payment Date, together with interest thereon (to the extent
permitted by law) at the Class A Note Rate.  
“Class A Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class A Initial Invested Amount minus (b) the amount of
principal payments made to Class A Noteholders on or prior to such date.
“Class A Note Owner” means, with respect to the Series 2018-1 Global Note that
is a Class A Note, the Person who is the beneficial owner of an interest in such
Series 2018-1 Global Note, as reflected on the books of DTC, or on the books of
a Person maintaining an account with DTC (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of DTC).
“Class A Note Rate” means 3.50% per annum.
“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.
“Class A Notes” means any one of the Series 2018-1 Asset Backed Notes, Class A,
executed by the Issuer and authenticated by or on behalf of the Indenture
Trustee, substantially in the form of Exhibit A-1, A-2 or A-3. Definitive Class
A Notes shall have


    



--------------------------------------------------------------------------------





5


such insertions and deletions as are necessary to give effect to the provisions
of Section 2.11 of the Base Indenture.
“Class A Required Enhancement Amount” means, on any date, an amount equal to the
product of (a) the Class A Required Enhancement Percentage and (b) the Class A
Adjusted Invested Amount on such date; provided, however, that, after the
declaration or occurrence of an Amortization Event with respect to the Series
2018-1 Notes, the Class A Required Enhancement Amount shall equal the Class A
Required Enhancement Amount on the date of the declaration or occurrence of such
Amortization Event.
“Class A Required Enhancement Percentage” means 33.521%.
“Class A/B Adjusted Invested Amount” means, on any day, an amount equal to the
sum of the Class A Adjusted Invested Amount and the Class B Adjusted Invested
Amount, in each case as of such day.
“Class A/B/C Adjusted Invested Amount” means, on any day, an amount equal to the
sum of the Class A Adjusted Invested Amount, the Class B Adjusted Invested
Amount and the Class C Adjusted Invested Amount, in each case as of such day.
“Class A/B/C/D Adjusted Invested Amount” means, on any day, an amount equal to
the sum of the Class A Adjusted Invested Amount, the Class B Adjusted Invested
Amount, the Class C Adjusted Invested Amount and the Class D Adjusted Invested
Amount, in each case as of such day.
“Class B Adjusted Invested Amount” means, on any date of determination, the
excess, if any, of (a) the Class B Invested Amount on such date over (b) the
excess, if any, of (x) the amount of cash and Permitted Investments on deposit
in the Series 2018-1 Collection Account (after giving effect to any withdrawals
therefrom on such date pursuant to Section 2.3(c)) on such date over (y) the
Class A Invested Amount on such date.
“Class B Initial Invested Amount” means the aggregate initial principal amount
of the Class B Notes, which is $15,500,000.
“Class B Interest Payment” means (a) for the initial Payment Date after the
Series 2018-1 Closing Date, the product of (i) 1/360 of the Class B Note Rate,
(ii) the number of days from and including the Series 2018-1 Closing Date to and
excluding the 17th day of the calendar month in which the initial Payment Date
occurs (calculated on the basis of a 360-day year consisting of twelve 30-day
months) and (iii) the Class B Initial Invested Amount and (b) for any subsequent
Payment Date, the sum of (i) the product of (x) one-twelfth of the Class B Note
Rate and (y) the Class B Invested Amount on the immediately preceding Payment
Date (after giving effect to all payments of principal of the Class B Notes on
such immediately preceding Payment Date) and (ii) the portion, if any, of the
Class B Interest Payment for the immediately preceding Payment Date that was not
paid


    



--------------------------------------------------------------------------------





6


on such Payment Date, together with interest thereon (to the extent permitted by
law) at the Class B Note Rate.  
“Class B Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class B Initial Invested Amount minus (b) the amount of
principal payments made to Class B Noteholders on or prior to such date.
“Class B Note Owner” means, with respect to a Series 2018-1 Global Note that is
a Class B Note, the Person who is the beneficial owner of an interest in such
Series 2018-1 Global Note, as reflected on the books of DTC, or on the books of
a Person maintaining an account with DTC (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of DTC).
“Class B Note Rate” means 4.02% per annum.
“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.
“Class B Notes” means any one of the Series 2018-1 Asset Backed Notes, Class B,
executed by the Issuer and authenticated by or on behalf of the Indenture
Trustee, substantially in the form of Exhibit B-1, B-2 or B-3. Definitive Class
B Notes shall have such insertions and deletions as are necessary to give effect
to the provisions of Section 2.11 of the Base Indenture.
“Class B Required Enhancement Amount” means, on any date, an amount equal to the
product of (a) the Class B Required Enhancement Percentage and (b) the Class A/B
Adjusted Invested Amount on such date; provided, however, that, after the
declaration or occurrence of an Amortization Event with respect to the Series
2018-1 Notes, the Class B Required Enhancement Amount shall equal the Class B
Required Enhancement Amount on the date of the declaration or occurrence of such
Amortization Event.
“Class B Required Enhancement Percentage” means 22.798%.
“Class C Adjusted Invested Amount” means, on any date of determination, the
excess, if any, of (a) the Class C Invested Amount on such date over (b) the
excess, if any, of (x) the amount of cash and Permitted Investments on deposit
in the Series 2018-1 Collection Account (after giving effect to any withdrawals
therefrom on such date pursuant to Section 2.3(c)) on such date over (y) the sum
of the Class A Invested Amount and the Class B Invested Amount on such date.
“Class C Initial Invested Amount” means the aggregate initial principal amount
of the Class C Notes, which is $20,000,000.
“Class C Interest Payment” means (a) for the initial Payment Date after the
Series 2018-1 Closing Date, the product of (i) 1/360 of the Class C Note Rate,
(ii) the number of days from and including the Series 2018-1 Closing Date to and
excluding the 17th day of


    



--------------------------------------------------------------------------------





7


the calendar month in which the initial Payment Date occurs (calculated on the
basis of a 360-day year consisting of twelve 30-day months) and (iii) the Class
C Initial Invested Amount and (b) for any subsequent Payment Date, the sum of
(i) the product of (x) one-twelfth of the Class C Note Rate and (y) the Class C
Invested Amount on the immediately preceding Payment Date (after giving effect
to all payments of principal of the Class C Notes on such immediately preceding
Payment Date) and (ii) the portion, if any, of the Class C Interest Payment for
the immediately preceding Payment Date that was not paid on such Payment Date,
together with interest thereon (to the extent permitted by law) at the Class C
Note Rate.  
“Class C Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class C Initial Invested Amount minus (b) the amount of
principal payments made to Class C Noteholders on or prior to such date.
“Class C Note Owner” means, with respect to a Series 2018-1 Global Note that is
a Class C Note, the Person who is the beneficial owner of an interest in such
Series 2018-1 Global Note, as reflected on the books of DTC, or on the books of
a Person maintaining an account with DTC (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of DTC).
“Class C Note Rate” means 4.52% per annum.
“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register.
“Class C Notes” means any one of the Series 2018-1 Asset Backed Notes, Class C,
executed by the Issuer and authenticated by or on behalf of the Indenture
Trustee, substantially in the form of Exhibit C-1, C-2 or C-3. Definitive Class
C Notes shall have such insertions and deletions as are necessary to give effect
to the provisions of Section 2.11 of the Base Indenture.
“Class C Required Enhancement Amount” means, on any date, an amount equal to the
product of (a) the Class C Required Enhancement Percentage and (b) the Class
A/B/C Invested Amount on such date; provided, however, that, after the
declaration or occurrence of an Amortization Event with respect to the Series
2018-1 Notes, the Class C Required Enhancement Amount shall equal the Class C
Required Enhancement Amount on the date of the declaration or occurrence of such
Amortization Event.
“Class C Required Enhancement Percentage” means 11.268%.
“Class D Adjusted Invested Amount” means, on any date of determination, the
excess, if any, of (a) the Class D Invested Amount on such date over (b) the
excess, if any, of (x) the amount of cash and Permitted Investments on deposit
in the Series 2018-1 Collection Account (after giving effect to any withdrawals
therefrom on such date pursuant to Section 2.3(c)) on such date over (y) the sum
of the Class A Invested Amount, the Class B Invested Amount and the Class C
Invested Amount on such date.


    



--------------------------------------------------------------------------------





8


“Class D Initial Invested Amount” means the aggregate initial principal amount
of the Class D Notes, which is $12,000,000.
“Class D Interest Payment” means (a) for the initial Payment Date after the
Series 2018-1 Closing Date, the product of (i) 1/360 of the Class D Note Rate,
(ii) the number of days from and including the Series 2018-1 Closing Date to and
excluding the 17th day of the calendar month in which the initial Payment Date
occurs (calculated on the basis of a 360-day year consisting of twelve 30-day
months) and (iii) the Class D Initial Invested Amount and (b) for any subsequent
Payment Date, the sum of (i) the product of (x) one-twelfth of the Class D Note
Rate and (y) the Class D Invested Amount on the immediately preceding Payment
Date (after giving effect to all payments of principal of the Class D Notes on
such immediately preceding Payment Date) and (ii) the portion, if any, of the
Class D Interest Payment for the immediately preceding Payment Date that was not
paid on such Payment Date, together with interest thereon (to the extent
permitted by law) at the Class D Note Rate.  
“Class D Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class D Initial Invested Amount minus (b) the amount of
principal payments made to Class D Noteholders on or prior to such date.
“Class D Note Owner” means, with respect to a Series 2018-1 Global Note that is
a Class D Note, the Person who is the beneficial owner of an interest in such
Series 2018-1 Global Note, as reflected on the books of DTC, or on the books of
a Person maintaining an account with DTC (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of DTC).
“Class D Note Rate” means 5.85% per annum.
“Class D Noteholder” means the Person in whose name a Class D Note is registered
in the Note Register.
“Class D Notes” means any one of the Series 2018-1 Asset Backed Notes, Class D,
executed by the Issuer and authenticated by or on behalf of the Indenture
Trustee, substantially in the form of Exhibit D. Definitive Class D Notes shall
have such insertions and deletions as are necessary to give effect to the
provisions of Section 2.11 of the Base Indenture.
“Class D Required Enhancement Amount” means, on any date, an amount equal to the
product of (a) the Class D Required Enhancement Percentage and (b) the Class
A/B/C/D Adjusted Invested Amount on such date; provided, however, that, after
the declaration or occurrence of an Amortization Event with respect to the
Series 2018-1 Notes, the Class D Required Enhancement Amount shall equal the
Class D Required Enhancement Amount on the date of the declaration or occurrence
of such Amortization Event.
“Class D Required Enhancement Percentage” means 5.333%.


    



--------------------------------------------------------------------------------





9


“Class RR Adjusted Invested Amount” means, on any date of determination, the
excess, if any, of (a) the Class RR Invested Amount on such date over (b) the
excess, if any, of (x) the amount of cash and Permitted Investments on deposit
in the Series 2018-1 Collection Account (after giving effect to any withdrawals
therefrom on such date pursuant to Section 2.3(c)) on such date over (y) the sum
of the Class A Invested Amount, the Class B Invested Amount, the Class C
Invested Amount and the Class D Invested Amount on such date.
“Class RR Initial Invested Amount” means the aggregate initial principal amount
of the Class RR Notes, which is $12,000,000.
“Class RR Interest Payment” means (a) for the initial Payment Date after the
Series 2018-1 Closing Date, the product of (i) 1/360 of the Class RR Note Rate,
(ii) the number of days from and including the Series 2018-1 Closing Date to and
excluding the 17th day of the calendar month in which the initial Payment Date
occurs (calculated on the basis of a 360-day year consisting of twelve 30-day
months) and (iii) the Class RR Initial Invested Amount and (b) for any
subsequent Payment Date, the sum of (i) the product of (x) one-twelfth of the
Class RR Note Rate and (y) the Class RR Invested Amount on the immediately
preceding Payment Date (after giving effect to all payments of principal of the
Class RR Notes on such immediately preceding Payment Date) and (ii) the portion,
if any, of the Class RR Interest Payment for the immediately preceding Payment
that was not paid on such Payment Date, together with interest thereon (to the
extent permitted by law) at the Class RR Note Rate.
“Class RR Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class RR Initial Invested Amount minus (b) the amount of
principal payments made to Class RR Noteholders on or prior to such date.
“Class RR Note Owner” means the Person who is the owner of an interest in such
Series 2018-1 Note.
“Class RR Note Rate” means 15.00% per annum.
“Class RR Noteholder” means the Person in whose name a Class RR Note is
registered in the Note Register.
“Class RR Notes” means the Series 2018-1 Asset Backed Notes, Class RR, executed
on the Closing Date and designated by the Issuer on issuance as a class of “risk
retention” notes and authenticated by or on behalf of the Indenture Trustee,
substantially in the form of Exhibit E. Definitive Class RR Notes shall have
such insertions and deletions as are necessary to give effect to the provisions
of Section 2.11 of the Base Indenture.
“Class RR Notes Principal Payment Amount” means, for any Payment Date, an amount
equal to the lesser of (I) the excess, if any, of (a) the sum of (i) the product
of (x) the average daily Series 2018-1 Invested Percentage during the related
Monthly Period


    



--------------------------------------------------------------------------------





10


and (y) the Principal Payment Amount for such Payment Date plus (ii) in the case
of the Payment Date on May 18, 2020, the lesser of (A) the amounts on deposit in
the Series 2018-1 Collection Account at the close of business on the last day of
April 2020 that are attributable to Collections that were allocated to the
Series 2018-1 Notes prior to April 1, 2020 and (B) the amount, if any, by which
the Series 2018-1 Required Asset Amount on such Payment Date, calculated without
taking account of any such amounts on deposit in the Series 2018-1 Collection
Account and after giving effect to the application of the amounts available to
pay the portion of the Principal Payment Amount allocable to the Series 2018-1
Notes for that Payment Date to the payment of the principal of the Series 2018-1
Notes, exceeds the Series 2018-1 Asset Amount on such Payment Date over (b) the
amount transferred to the Series 2018-1 Note Distribution Account pursuant to
Section 2.5(vi) and (II) the Class RR Invested Amount on such Payment Date;
provided, however, that, if an Amortization Event with respect to the Series
2018-1 Notes shall have occurred or been declared on or prior to such Payment
Date, the Class RR Notes Principal Payment Amount will equal the lesser of (x)
the portion of the Total Available Amount remaining after the distributions
pursuant to Sections 2.5(b)(i) through (xi) and (y) the outstanding principal
amount of the Class RR Notes on such Payment Date.
“Clearstream” is defined in Section 6.3.
“Confidential Information” means information delivered to the Indenture Trustee
or any Series 2018-1 Noteholder by or on behalf of the Issuer or OnDeck in
connection with and relating to the transactions contemplated by or otherwise
pursuant to the Indenture and the Transaction Documents, but will not include
information that: (i) was publicly known or otherwise known to the Indenture
Trustee or the Series 2018-1 Noteholder prior to the time of such disclosure;
(ii) subsequently becomes publicly known through no act or omission by the
Indenture Trustee, any Series 2018-1 Noteholder or any Person acting on behalf
of the Indenture Trustee or any Series 2018-1 Noteholder; (iii) otherwise is
known or becomes known to the Indenture Trustee or any Series 2018-1 Noteholder
other than (x) through disclosure by the Issuer or OnDeck or (y) as a result of
a breach of fiduciary duty to the Issuer or a contractual duty to the Issuer; or
(iv) is allowed to be treated as non-confidential by consent of the Issuer and
OnDeck.
“Consolidated Liquidity” means, as of any day, an amount determined for OnDeck
and its Subsidiaries, on a consolidated basis, equal to the sum of (i)
unrestricted Cash and Cash Equivalents of OnDeck and its Subsidiaries, as of
such day, and (ii) the aggregate amount of all unused and available credit
commitments under any credit facilities of OnDeck and its Subsidiaries, as of
such day; provided, that, as of such day, all of the conditions to funding such
amounts have been fully satisfied (other than delivery of prior notice of
funding and pre-funding notices, opinions and certificates that are reasonably
capable of delivery as of such day) and no lender under such credit facilities
shall have refused to make a loan or other advance thereunder at any time after
a request for a loan was made thereunder.


    



--------------------------------------------------------------------------------





11


“Consolidated Total Debt” means, as of any day, the aggregate stated balance
sheet amount of all Indebtedness of OnDeck and its Subsidiaries determined on a
consolidated basis in accordance with GAAP, including all accrued and unpaid
interest on the foregoing, provided, that accounts payable, accrued expenses,
liabilities for leasehold improvements and deferred revenue of OnDeck and its
Subsidiaries shall not be included in any determination of Consolidated Total
Debt.
“Convertible Indebtedness” means any Indebtedness of OnDeck that (a) is
convertible to equity, including convertible preferred stock, (b) requires no
payment of principal thereof or interest thereon and (c) is fully subordinated
to all indebtedness for borrowed money of OnDeck, as to right and time of
payment and as to any other rights and remedies thereunder, including, an
agreement on the part of the holders of such Indebtedness that the maturity of
such Indebtedness cannot be accelerated prior to the maturity date of such
indebtedness for borrowed money.
“DBRS” means DBRS, Inc. and any successor thereto.
“Deficiency” is defined in Section 2.2(c)(i).
“Delinquency Ratio” means, as of any Determination Date, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate Outstanding
Principal Balance of all Pooled Loans that had a Missed Payment Factor of (i)
with respect to Daily Pay Loans, fifteen (15) or higher as of such Determination
Date, or (ii) with respect to Weekly Pay Loans, three (3) or higher as of such
Determination Date and (b) the denominator of which is the Pool Outstanding
Principal Balance as of such Determination Date.
“DTC” means The Depository Trust Company or its successor, as the Clearing
Agency for the Offered Series 2018-1 Notes.
“DTC Custodian” means the Indenture Trustee, in its capacity as custodian for
DTC and any successor thereto in such capacity.
“Euroclear” is defined in Section 6.3.
“FAP Loan” means a Loan originated through a third-party broker that is part of
OnDeck’s “Funding Advisor Program” channel.
“Financial Assets” is defined in Section 2.3(b)(i).
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of OnDeck and its Subsidiaries ending on
December 31 of each calendar year.


    



--------------------------------------------------------------------------------





12


“Fourth Highest Concentration Industry Code” means, on any date of
determination, the Industry Code shared by Obligors of Pooled Loans having the
fourth highest aggregate Outstanding Principal Balance.
“Fourth Highest Concentration State” means, on any date of determination, the
state among California, Florida, Georgia, Illinois, New Jersey, New York,
Pennsylvania and Texas, which has the fourth highest concentration of Obligors
of Pooled Loans by aggregate Outstanding Principal Balance.
“Highest Concentration Industry Code” means, on any date of determination, the
Industry Code shared by Obligors of Pooled Loans having the highest aggregate
Outstanding Principal Balance.
“Highest Concentration State” means, on any date of determination, the state
among California, Florida, Georgia, Illinois, New Jersey, New York, Pennsylvania
and Texas, which has the highest concentration of Obligors of Pooled Loans by
aggregate Outstanding Principal Balance.
“IAI” means, a person that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act or any
entity in which all of the equity owners come within such paragraphs.
“Industry Code” means, with respect to any Obligor of a Pooled Loan, the
industry code listed on Exhibit J under which the business of such Obligor has
been classified by OnDeck.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest and Expense Amount” means, for any Payment Date, an amount equal to
the sum of (x) the Interest Payment for such Payment Date and (y) the amounts to
be distributed from the Series 2018-1 Settlement Account pursuant to paragraphs
(i) through (iv) of Section 2.5(b) on such Payment Date.
“Interest Payment” means, for any Payment Date, the sum of the Class A Interest
Payment, the Class B Interest Payment, the Class C Interest Payment and the
Class D Interest Payment.
“Legal Final Payment Date” means the April 2022 Payment Date.
“Leverage Ratio” means the ratio as of any day of (a) Consolidated Total Debt,
excluding Subordinated Debt and Convertible Indebtedness, as of such day, to (b)
the sum of (i) OnDeck’s total stockholders’ equity as of such day, (ii) Warranty
Liability as of


    



--------------------------------------------------------------------------------





13


such day and (iii) the sum of Subordinated Debt and Convertible Indebtedness as
of such day.
“Majority in Interest” means (a) so long as the Class A Notes are Outstanding,
Class A Noteholders holding more than 50% of the Class A Invested Amount
(excluding any Class A Notes held by the Issuer or any Affiliate of the Issuer),
(b) so long as the Class B Notes are Outstanding and no Class A Notes are
Outstanding, Class B Noteholders holding more than 50% of the Class B Invested
Amount (excluding any Class B Notes held by the Issuer or any Affiliate of the
Issuer), (c) so long as the Class C Notes are Outstanding and no Class A Notes
or Class B Notes are Outstanding, Class C Noteholders holding more than 50% of
the Class C Invested Amount (excluding any Class C Notes held by the Issuer or
any Affiliate of the Issuer), (d) so long as the Class D Notes are Outstanding
and no Class A Notes, Class B Notes or Class C Notes are Outstanding, Class D
Noteholders holding more than 50% of the Class D Invested Amount (excluding any
Class D Notes held by the Issuer or any Affiliate of the Issuer), and (e) so
long as the Class RR Notes are Outstanding and no Class A Notes, Class B Notes,
Class C Notes or Class D Notes are Outstanding, Class RR Noteholders holding
more than 50% of the Class RR Invested Amount.
“Material Modification” means, with respect to any Loan, (a) a reduction in the
interest rate, an extension of the term, a reduction in, or change in frequency
of, any required Payment or an extension of a Loan Payment Date, in each case
other than a temporary modification made in accordance with the Credit Policies,
or (b) a reduction in the Outstanding Principal Balance.
“New York UCC” is defined in Section 2.3(b)(i).
“Note Rate” means the Class A Note Rate, the Class B Note Rate, the Class C Note
Rate, the Class D Note Rate or the Class RR Note Rate, as the context may
require.
“Offered Series 2018-1 Note Owner” means any Class A Note Owner, Class B Note
Owner, Class C Note Owner and/or Class D Note Owner.
“Offered Series 2018-1 Notes Invested Amount” means, as of any day, the sum of
the Class A Invested Amount, the Class B Invested Amount, the Class C Invested
Amount and the Class D Invested Amount, in each case as of such day.
“Offered Series 2018-1 Notes” means collectively, the Class A Notes, the Class B
Notes, the Class C Notes and the Class D Notes.
“Offered Series 2018-1 Notes Principal Payment Amount” means, for any Payment
Date, the lesser of (I) the sum of (a) the product of (i) the average daily
Series 2018-1 Invested Percentage during the related Monthly Period and (ii) the
Principal Payment Amount for such Payment Date plus, (b) in the case of the
Payment Date on May 18, 2020, the amount described in clause (b)(i) of the
definition of Total Available Collections Amount for such Payment Date and (II)
the Offered Series 2018-1 Notes


    



--------------------------------------------------------------------------------





14


Invested Amount on such Payment Date; provided, however, that, if an
Amortization Event with respect to the Series 2018-1 Notes shall have occurred
or been declared on or prior to such Payment Date, the Offered Series 2018-1
Notes Principal Payment Amount for such Payment Date will equal the lesser of
(x) the portion of the Total Available Amount remaining after the distributions
described in clauses (i) through (v) of Section 2.5(b) and (y) the Offered
Series 2018-1 Notes Invested Amount on such Payment Date and; provided, further,
that, if, during the Series 2018-1 Amortization Period, the sum of (A) the Total
Available Collections Amount for a Payment Date and (B) the Series 2018-1
Reserve Account Amount on such Payment Date is greater than or equal to the sum
of (x) the Interest Payment for such Payment Date, (y) all fees, expenses and
indemnities payable to the Indenture Trustee, the Custodian, the Servicer, any
Successor Servicer and the Backup Servicer pursuant to Section 2.5(b) on such
Payment Date and (z) the Offered Series 2018-1 Notes Invested Amount (before any
payments of principal of the Series 2018-1 Notes on such Payment Date), the
Offered Series 2018-1 Notes Principal Payment Amount shall equal the Offered
Series 2018-1 Notes Invested Amount (before any payments of principal of the
Series 2018-1 Notes on that Payment Date) on such Payment Date.
“One Year Equivalent” means, with respect to any Loan that is a Daily Pay Loan,
252 Loan Payment Dates and, with respect to any Loan that is a Weekly Pay Loan,
52 Loan Payment Dates.
“Outstanding” means, with respect to the Series 2018-1 Notes, all Series 2018-1
Notes theretofore authenticated and delivered under the Indenture, except (a)
Series 2018-1 Notes theretofore canceled or delivered to the Transfer Agent and
Registrar for cancellation, (b) Series 2018-1 Notes which have not been
presented for payment but funds for the payment of which are on deposit in the
Series 2018-1 Distribution Account and are available for payment of such Series
2018-1 Notes, and Series 2018-1 Notes which are considered paid pursuant to
Section 11.1 of the Base Indenture, or (c) Series 2018-1 Notes in exchange for
or in lieu of other Series 2018-1 Notes which have been authenticated and
delivered pursuant to the Indenture unless proof satisfactory to the Indenture
Trustee is presented that any such Series 2018-1 Notes are held by a purchaser
for value.
“Outstanding Principal Balance Decline” means, for any Payment Date, (a)(i) with
respect to any Pooled Loan that became a 30 MPF Pooled Loan during the related
Monthly Period, the Outstanding Principal Balance of such Pooled Loan on the
date such Pooled Loan became a 30 MPF Pooled Loan, (ii) with respect to any
Pooled Loan other than any Pooled Loan included in clause (i) that became a
Charged-Off Loan during the related Monthly Period, the Outstanding Principal
Balance of such Pooled Loan on the date such Pooled Loan became a Charged-Off
Loan and (iii) with respect to any Pooled Loan that became a Warranty Repurchase
Loan during the related Monthly Period, the Outstanding Principal Balance of
such Pooled Loan on the date such Pooled Loan became a Warranty Repurchase Loan,
and (b) with respect to any Pooled Loan other than a Pooled Loan included in
clause (a), an amount equal to the amount, if any, by which the


    



--------------------------------------------------------------------------------





15


Outstanding Principal Balance of such Pooled Loan as of the first day of the
related Monthly Period (or, if the Transfer Date for such Pooled Loan was after
such day, as of such Transfer Date) exceeded the Outstanding Principal Balance
of such Pooled Loan as of the first day of the Monthly Period immediately
succeeding the related Monthly Period.
“Payment Date” means the 17th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing May 17, 2018.
“Permanent Global Notes” is defined in Section 6.3.
“Prepayment Date” is defined in Article IV.
“Principal Payment Amount” means, for any Payment Date, the sum of the
Outstanding Principal Balance Declines with respect to each Pooled Loan for such
Payment Date.
“QIBs” is defined in Section 6.1.
“Rating Agency” means, with respect to the Series 2018-1 Notes, DBRS, and any
other nationally recognized rating agency rating the Series 2018-1 Notes at the
request of the Issuer.
“Rating Agency Condition” means, with respect to the Series 2018-1 Notes with
respect to any action subject to such condition, the delivery by the Issuer of
written (including in the form of e-mail) notice of the proposed action to the
Rating Agency with respect to the Series 2018-1 Notes at least ten (10) Business
Days prior to the effective date of such action (or such shorter notice period
if specified in the Base Indenture or this Indenture Supplement with respect to
any specific action, or if ten (10) Business Days prior notice is impractical,
such advance notice as is practicable).
“Record Date” means, with respect to each Payment Date, the immediately
preceding Business Day.
“Regulation RR” means 17 C.F.R Section 246.
“Regulation S” means Regulation S promulgated under the Securities Act.
“Renewal Loan” means a Loan the proceeds of which were used to satisfy in full
an existing Loan.
“Required Seller’s Interest Amount” means, the Required Seller’s Interest
Percentage of the aggregate Invested Amount of all Series of Notes outstanding
(excluding any Notes held for the life of such Notes by OnDeck or any of its
wholly-owned affiliates).


    



--------------------------------------------------------------------------------





16


“Required Seller’s Interest Percentage” means, 5% minus the minimum percentage
based on the fair value of the “eligible horizontal residual interest” (as
defined in Regulation RR) that OnDeck or any wholly-owned affiliate of OnDeck
retains for each outstanding Series of Notes.
“Restricted Global Notes” is defined in Section 6.2.
“Restricted Notes” means the Restricted Global Notes and all other Series 2018-1
Notes evidencing the obligations, or any portion of the obligations, initially
evidenced by the Restricted Global Notes, other than certificates transferred or
exchanged upon certification as provided in Section 6.5.
“Restricted Period” means the period commencing on the Series 2018-1 Closing
Date and ending on the 40th day after the Series 2018-1 Closing Date.
“Rule 144A” means Rule 144A promulgated under the Securities Act.
“Second Highest Concentration Industry Code” means, on any date of
determination, the Industry Code shared by Obligors of Pooled Loans having the
second highest aggregate Outstanding Principal Balance.
“Second Highest Concentration State” means, on any date of determination, the
state among California, Florida, Georgia, Illinois, New Jersey, New York,
Pennsylvania and Texas, which has the second highest concentration of Obligors
of Pooled Loans by aggregate Outstanding Principal Balance.
“Securities Intermediary” is defined in Section 2.3(a).
“Seller’s Interest Measurement Date” means a Determination Date.
“Seller’s Interest Amount” means an amount equal to the excess, if any, of (i)
the excess of (A) the Adjusted Pool Outstanding Principal Balance over (B) the
Aggregate Excess Concentration Amount over (ii) the aggregate Invested Amount of
all Series of Notes Outstanding.
“Series 2018-1” means Series 2018-1, the Principal Terms of which are set forth
in this Indenture Supplement.
“Series 2018-1 Adjusted Invested Amount” means, on any date of determination,
the sum of the Class A Adjusted Invested Amount, the Class B Adjusted Invested
Amount, the Class C Adjusted Invested Amount, the Class D Adjusted Invested
Amount and the Class RR Adjusted Invested Amount, in each case as of such date.
“Series 2018-1 Aggregate Excess Concentration Amount” means, on any date of
determination, an amount equal to the product of (x) the Series 2018-1 Invested
Percentage on such date and (y) the sum, without duplication, on such date of:


    



--------------------------------------------------------------------------------





17


(i)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which are
located in the Highest Concentration State exceeds 20.00% of the Adjusted Pool
Outstanding Principal Balance;
(ii)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which are
located in the Second Highest Concentration State exceeds 15.00% of the Adjusted
Pool Outstanding Principal Balance;
(iii)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which are
located in the Third Highest Concentration State exceeds 15.00% of the Adjusted
Pool Outstanding Principal Balance;
(iv)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which are
located in the Fourth Highest Concentration State exceeds 15.00% of the Adjusted
Pool Outstanding Principal Balance;
(v)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which are
located in any single state (other than the Highest Concentration State, the
Second Highest Concentration State, the Third Highest Concentration State and
the Fourth Highest Concentration State) exceeds 10.00% of the Adjusted Pool
Outstanding Principal Balance;
(vi)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which share the
Highest Concentration Industry Code exceeds 17.50% of the Adjusted Pool
Outstanding Principal Balance;
(vii)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which share the
Second Highest Concentration Industry Code exceeds 17.50% of the Adjusted Pool
Outstanding Principal Balance;
(viii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which share
the Third Highest Concentration Industry Code exceeds 12.50% of the Adjusted
Pool Outstanding Principal Balance;
(ix)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which share the
Fourth Highest Concentration Industry Code exceeds 12.50% of the Adjusted Pool
Outstanding Principal Balance;


    



--------------------------------------------------------------------------------





18


(x)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which share any
single Industry Code (other than the Highest Concentration Industry Code, the
Second Highest Concentration Industry Code, the Third Highest Concentration
Industry Code and the Fourth Highest Concentration Industry Code) exceeds 10.00%
of the Adjusted Pool Outstanding Principal Balance;
(xi)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having a number of Loan Payment
Dates at origination which is more than the One Year Equivalent with respect to
such Loan exceeds 30.00% of the Adjusted Pool Outstanding Principal Balance;
(xii)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having a number of Loan Payment
Dates at origination which is more than the One Year Equivalent with respect to
such Loan and the Obligors of which had OnDeck Scores® at origination of less
than 470 exceeds 0.00% of the Adjusted Pool Outstanding Principal Balance;
(xiii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) having a number of Loan
Payment Dates at origination which is more than the One Year Equivalent with
respect to such Loan and the Obligors of which had OnDeck Scores® at origination
of less than 500 exceeds 2.50% of the Adjusted Pool Outstanding Principal
Balance;
(xiv)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having a number of Loan Payment
Dates at origination which is more than the One Year Equivalent with respect to
such Loan and the Obligors of which had OnDeck Scores® at origination of less
than 530 exceeds 15.00% of the Adjusted Pool Outstanding Principal Balance);
(xv)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having a number of Loan Payment
Dates at origination which is more than the One Year Equivalent with respect to
such Loan and the Obligors of which had OnDeck Scores® at origination of less
than 560 exceeds 22.50% of the Adjusted Pool Outstanding Principal Balance);
(xvi)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having an Outstanding Principal
Balance in excess of $75,000 exceeds 50.00% of the Adjusted Pool Outstanding
Principal Balance;


    



--------------------------------------------------------------------------------





19


(xvii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) having an Outstanding
Principal Balance in excess of $125,000 exceeds 25.00% of the Adjusted Pool
Outstanding Principal Balance;
(xviii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) having an Outstanding
Principal Balance in excess of $200,000 exceeds 7.50% of the Adjusted Pool
Outstanding Principal Balance;
(xix)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having an Outstanding Principal
Balance in excess of $75,000 the Obligors of which had OnDeck Scores® at
origination of less than 560 exceeds 40.00% of the Adjusted Pool Outstanding
Principal Balance;
(xx)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) having an Outstanding Principal
Balance in excess of $200,000 and the Obligors of which had OnDeck Scores® at
origination of less than 500 exceeds 0.00% of the Adjusted Pool Outstanding
Principal Balance;
(xxi)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which had
OnDeck Scores® at origination of less than 470 exceeds 5.00% of the Adjusted
Pool Outstanding Principal Balance;
(xxii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which had
OnDeck Scores® at origination of less than 500 exceeds 20.00% of the Adjusted
Pool Outstanding Principal Balance;
(xxiii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which had
OnDeck Scores® at origination of less than 530 exceeds 55.00% of the Adjusted
Pool Outstanding Principal Balance;
(xxiv)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which had
OnDeck Scores® at origination of less than 560 exceeds 80.00% of the Adjusted
Pool Outstanding Principal Balance;
(xxv)     the amount by which the aggregate Outstanding Principal Balance of all
Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which have been
in business for less than two (2) years exceeds 10.00% of the Adjusted Pool
Outstanding Principal Balance;


    



--------------------------------------------------------------------------------





20


(xxvi)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) the Obligors of which have
been in business for less than five (5) years exceeds 40.00% of the Adjusted
Pool Outstanding Principal Balance;
(xxvii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) that have been the subject
of Material Modifications exceeds 5.00% of the Adjusted Pool Outstanding
Principal Balance;
(xxviii)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) that are not Renewal Loans
exceeds 65.00% of the Adjusted Pool Outstanding Principal Balance; and
(xxix)     the amount by which the aggregate Outstanding Principal Balance of
all Pooled Loans (excluding all 30 MPF Pooled Loans) that are FAP Loans and that
are not Renewal Loans exceeds 25.00% of the Adjusted Pool Outstanding Principal
Balance.
“Series 2018-1 Amortization Period” means the period beginning at the earlier of
(a) the close of business on the Business Day immediately preceding the day on
which an Amortization Event is deemed to have occurred with respect to the
Series 2018-1 Notes and (b) the close of business on March 31, 2020 and ending
on the date when the Series 2018-1 Notes are fully paid.
“Series 2018-1 Amortization Requirements” means with respect to a Loan, that
such Loan is fully amortizing over its term with an Outstanding Principal
Balance that amortizes each day Payments are received thereunder.
“Series 2018-1 Asset Amount” means, on any date of determination, the product of
(a) the Adjusted Pool Outstanding Principal Balance and (b) the percentage
equivalent of a fraction the numerator of which is the Series 2018-1 Required
Asset Amount on such date and the denominator of which is the sum of (x) the
Series 2018-1 Required Asset Amount and (y) the aggregate Required Asset Amounts
with respect to each other Series of Notes on such date.
“Series 2018-1 Asset Amount Deficiency” means, on any date of determination, the
amount, if any, by which the Series 2018-1 Asset Amount is less than the Series
2018-1 Required Asset Amount on such date.
“Series 2018-1 Average Balance Maximum Amount” means $55,000.
“Series 2018-1 Backup Servicing Fee” means, for any Payment Date, an amount
equal to the Series 2018-1 Percentage on the immediately preceding Payment Date
of the


    



--------------------------------------------------------------------------------





21


Backup Servicing Fee payable by the Issuer to the Backup Servicer pursuant to
the Backup Servicing Agreement on such Payment Date.
“Series 2018-1 Charged-Off Loan Percentage” means, with respect to any Business
Day, the percentage equivalent (which percentage shall never exceed 100%) of a
fraction the numerator of which shall be equal to the Series 2018-1 Required
Asset Amount as of the end of the immediately preceding Business Day and the
denominator of which is the sum of the numerators used to determine the
Charged-Off Loan Percentages for all Series of Notes on such Business Day.
“Series 2018-1 Closing Date” means April 17, 2018.
“Series 2018-1 Collateral” means the Collateral and the Series 2018-1 Series
Account Collateral.
“Series 2018-1 Collection Account” is defined in Section 2.1(a).
“Series 2018-1 Excluded Additional Servicer Default” means the occurrence of any
Additional Servicer Default with respect to the Series 2018-1 Notes set forth in
Section 3.2.
“Series 2018-1 Global Notes” means a Temporary Global Note, a Restricted Global
Note or a Permanent Global Note.
“Series 2018-1 Hot Backup Servicer Trigger Event” means the occurrence of either
of the following events on any Payment Date:
(a) the Three-Month Weighted Average Excess Spread on such Payment Date is less
than 12.00%; or
(b) the Three-Month Average Delinquency Ratio on such Payment Date is greater
than 12.50%.
“Series 2018-1 Interest and Expense Account” is defined in Section 2.1(a).
“Series 2018-1 Invested Amount” means, on any date of determination, the sum of
the Class A Invested Amount, the Class B Invested Amount, the Class C Invested
Amount, the Class D Invested Amount and the Class RR Invested Amount, in each
case as of such date.
“Series 2018-1 Invested Percentage” means, with respect to any Business Day (i)
during the Series 2018-1 Revolving Period, the percentage equivalent of a
fraction the numerator of which shall be equal to the Series 2018-1 Required
Asset Amount as of the close of business on the immediately preceding Business
Day and the denominator of which is the sum of the numerators used to determine
the Invested Percentages for allocations for all Series of Notes as of the close
of business on the immediately preceding Business Day or (ii) during the Series
2018-1 Amortization Period, the


    



--------------------------------------------------------------------------------





22


percentage equivalent of a fraction the numerator of which shall be equal to the
Series 2018-1 Required Asset Amount as of the close of business on the last
Business Day of the Series 2018-1 Revolving Period, and the denominator of which
is the sum of the numerators used to determine the Invested Percentages for
allocations for all Series of Notes as of the end of the immediately preceding
Business Day.
“Series 2018-1 Loan Determination Date” means, for any Transfer Date, at least
two (2) Business Days prior to such Transfer Date.
“Series 2018-1 Maximum Original Term” means, with respect to a Daily Pay Loan,
504 Loan Payment Dates and, with respect to a Weekly Pay Loan, 104 Loan Payment
Dates.
“Series 2018-1 Maximum Initial Principal Balance” means $250,000.
“Series 2018-1 Minimum Bank Statements” means three (3) bank account statements
(or similar electronic bank information).
“Series 2018-1 Minimum Payment Percentage” means 45%.
“Series 2018-1 Note Distribution Account” is defined in Section 2.1(a).
“Series 2018-1 Note Owners” means, collectively, the Class A Note Owners, the
Class B Note Owners, the Class C Note Owners, the Class D Note Owners and the
Class RR Note Owners.
“Series 2018-1 Noteholders” means, collectively, the Class A Noteholders, the
Class B Noteholders, the Class C Noteholders, the Class D Noteholders and the
Class RR Noteholders.
“Series 2018-1 Notes” means, collectively, the Class A Notes, the Class B Notes,
the Class C Notes, the Class D Notes and the Class RR Notes.
“Series 2018-1 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2018-1 Invested
Amount as of such date and the denominator of which is the Aggregate Invested
Amount as of such date.
“Series 2018-1 Prepayment Amount” is defined in Article IV.
“Series 2018-1 Permitted Prepayment Date” means any date on or after January 1,
2020.
“Series 2018-1 Required Asset Amount” means, on any date of determination, the
sum of (a) the Series 2018-1 Aggregate Excess Concentration Amount on such date
and (b) the greatest of (v) the sum of (i) the Class A Adjusted Invested Amount
on such date and (ii) the Class A Required Enhancement Amount on such date, (w)
the sum of (i) the


    



--------------------------------------------------------------------------------





23


Class A/B Adjusted Invested Amount on such date and (ii) the Class B Required
Enhancement Amount on such date, (x) the sum of (i) the Class A/B/C Adjusted
Invested Amount on such date and (ii) the Class C Required Enhancement Amount on
such date, (y) the sum of (i) the Class A/B/C/D Adjusted Invested Amount on such
date and (ii) the Class D Required Enhancement Amount on such date and (z) the
Series 2018-1 Adjusted Invested Amount on such date; provided that, commencing
on the first date on or after May 18, 2020 on which the Series 2018-1 Asset
Amount on such date equals or exceeds the Series 2018-1 Stepped-Up Required
Asset Amount as of such date, the Series 2018-1 Required Asset Amount as of any
date of determination thereafter will mean the Series 2018-1 Stepped-Up Required
Asset Amount as of such date thereafter.
“Series 2018-1 Required Reserve Account Amount” means $1,422,000; provided that
on any Payment Date after the occurrence of an Amortization Event with respect
to the Series 2018-1 Notes, means zero.
“Series 2018-1 Reserve Account” is defined in Section 2.1(a).
“Series 2018-1 Reserve Account Amount” means, on any date of determination, the
amount on deposit in the Series 2018-1 Reserve Account and available for
withdrawal therefrom.
“Series 2018-1 Reserve Account Deficiency” means, on any date of determination,
the amount, if any, by which the Series 2018-1 Reserve Account Amount is less
than the Series 2018-1 Required Reserve Account Amount.
“Series 2018-1 Reserve Account Surplus” means, on any date of determination, the
amount, if any, by which the Series 2018-1 Reserve Account Amount exceeds the
Series 2018-1 Required Reserve Account Amount.
“Series 2018-1 Revolving Period” means the period from and including the Series
2018-1 Closing Date to but excluding the commencement of the Series 2018-1
Amortization Period.
“Series 2018-1 Scheduled Payment Requirements” means, with respect to a Loan,
that scheduled loan payments are due and payable under such loan in equal
installments, a portion of which is applied thereunder to the payment of
interest and a portion of which is applied thereunder to the payment of
principal.
“Series 2018-1 Series Account Collateral” is defined in Section 2.1(c).
“Series 2018-1 Series Accounts” is defined in Section 2.1(a).
“Series 2018-1 Serviced Portfolio Balance” means, on any date of determination,
the product of (a) the Pool Outstanding Principal Balance and (b) the percentage
equivalent of a fraction the numerator of which is the Series 2018-1 Required
Asset Amount on such date and the denominator of which is the sum of (x) the
Series 2018-1


    



--------------------------------------------------------------------------------





24


Required Asset Amount and (y) the aggregate Required Asset Amounts with respect
to each other Series of Notes Outstanding on such date.
“Series 2018-1 Servicing Fee” is defined in Section 5.1.
“Series 2018-1 Servicing Fee Percentage” is defined in Section 5.1.
“Series 2018-1 Settlement Account” is defined in Section 2.1(a).
“Series 2018-1 Stepped-Up Required Asset Amount” means, on any date of
determination, the greater of (i) sum of (a) the Series 2018-1 Aggregate Excess
Concentration Amount on such day, (b) the Class A/B/C/D Adjusted Invested Amount
on such day and (c) 8.250% of the Class A/B/C/D Adjusted Invested Amount on such
day and (ii) the Series 2018-1 Adjusted Invested Amount on such day.
“Series 2018-1 Successor Servicing Fee” is defined in Section 5.2.
“Series 2018-1 Termination Date” means the date on which the Series 2018-1 Notes
are fully paid.
“Series 2018-1 Third Party Reimbursable Items” means, for any Payment Date, an
amount equal to the Series 2018-1 Percentage on the immediately preceding
Payment Date of the Third Party Reimbursable Items payable by the Issuer to the
Successor Servicer pursuant to the Successor Servicing Agreement on such Payment
Date.
“Series 2018-1 Warm Backup Servicer Trigger Event” means the occurrence of both
of the following events on any Payment Date:
(a) the Three-Month Weighted Average Excess Spread on such Payment Date is
greater than 15.50%; and
(b) the Three-Month Average Delinquency Ratio on such Payment Date is less than
10.50%.
“Subordinated Indebtedness” means any Indebtedness of OnDeck that is fully
subordinated to all senior indebtedness for borrowed money of OnDeck, as to
right and time of payment and as to any other rights and remedies thereunder,
including, an agreement on the part of the holders of such Indebtedness that the
maturity of such Indebtedness cannot be accelerated prior to the maturity date
of such senior indebtedness for borrowed money.
“Tangible Net Worth” means, as of any day, the total of (a) OnDeck’s total
stockholders’ equity, minus (b) all Intangible Assets of OnDeck, minus (c) all
amounts due to OnDeck from its Affiliates, plus (d) any Convertible
Indebtedness, plus (e) any Warranty Liability.
“Temporary Global Notes” is defined in Section 6.3.


    



--------------------------------------------------------------------------------





25


“Third Highest Concentration Industry Code” means, on any date of determination,
the Industry Code shared by Obligors of Pooled Loans having the third highest
aggregate Outstanding Principal Balance.
“Third Highest Concentration State” means, on any date of determination, the
state among California, Florida, Georgia, Illinois, New Jersey, New York,
Pennsylvania and Texas, which has the third highest concentration of Obligors of
Pooled Loans by aggregate Outstanding Principal Balance.
“Three-Month Average Delinquency Ratio” means, on any Payment Date, the average
of the Delinquency Ratios as of the three (3) Determination Dates immediately
preceding such Payment Date.
“Three-Month Weighted Average Excess Spread” means, on any Payment Date, the
average of the Weighted Average Excess Spreads as of the three (3) Determination
Dates immediately preceding such Payment Date.
“Three-Month Weighted Average Loan Yield” means, on any Payment Date, the
average of the Weighted Average Loan Yields as of the three (3) Determination
Dates immediately preceding such Payment Date.
“Total Available Amount” means, for any Payment Date, an amount equal to the sum
of (a) the Total Available Collections Amount for such Payment Date and (b) the
amount to be withdrawn from the Series 2018-1 Reserve Account and deposited into
the 2018-1 Settlement Account pursuant to Sections 2.2(c)(i), (d) or (e) on such
Payment Date.
“Total Available Collections Amount” means, for any Payment Date, the sum of (a)
the excess, if any, of (i) the sum of (A) the aggregate amount of Collections
allocated to the Series 2018-1 Collection Account pursuant to Section 2.4(b)
during the related Monthly Period, (B) the investment income on amounts on
deposit in the Series 2018-1 Collection Account during such Monthly Period and
(C) the investment income on amounts on deposit in the Series 2018-1 Interest
and Expense Account during such Monthly Period transferred to the Series 2018-1
Collection Account on such Payment Date pursuant to Section 2.1(b) over (ii) the
amount withdrawn from the Series 2018-1 Collection Account during such Monthly
Period pursuant to Section 2.2(a) and Section 2.4(c), plus, (b)(i) in the case
of the Payment Date on May 18, 2020 so long as no Amortization Event with
respect to the Series 2018-1 Notes has occurred prior to such Payment Date, the
lesser of (x) any amounts on deposit in the Series 2018-1 Collection Account at
the close of business on the last day of April 2020 that are attributable to
Collections that were allocated to the Series 2018-1 Notes prior to April 1,
2020 and (y) the amount, if any, by which the Series 2018-1 Required Asset
Amount on that Payment Date, calculated without taking into account any such
amounts on deposit in the Series 2018-1 Collection Account and after giving
effect to the application of the amounts available in accordance with Section
2.5(b)(vi) to pay the Offered Series 2018-1 Notes Principal Payment Amount for
that Payment Date, exceeds the Series 2018-1 Asset


    



--------------------------------------------------------------------------------





26


Amount on that Payment Date, or (ii) on the first Payment Date following the
occurrence of an Amortization Event with respect to the Series 2018-1 Notes, the
amount, if any, by which the amount on deposit in the Series 2018-1 Collection
Account at the close of business on the last day of the related Monthly Period
was greater than the amount described in clause (a) above.
“Trigger Event” means the occurrence of any of the following events on any
Payment Date:
(a) the Three-Month Weighted Average Loan Yield on such Payment Date is less
than 40.00%;
(b) the Three-Month Weighted Average Excess Spread on such Payment Date is less
than 9.00%; or
(c) the Three-Month Average Delinquency Ratio on such Payment Date is greater
than 16.00%.
“Warranty Liability” means, as of any day, the aggregate stated balance sheet
fair value of all outstanding warrants exercisable for redeemable convertible
preferred shares of OnDeck determined in accordance with GAAP.
“Weighted Average Excess Spread” means, as of any Determination Date, an amount
equal to 12 times the percentage equivalent of a fraction:
(a) the numerator of which is the excess, if any, of
(i) an amount equal to all Collections received during the related Monthly
Period in respect of Loans that were not applied by the Servicer to reduce the
Outstanding Principal Balances of such Loans in accordance with Section 2(a)(i)
of the Servicing Agreement, including all recoveries with respect to Charged-Off
Loans (net of amounts, if any, retained by any third party collection agent)
allocated to the Series 2018-1 Collection Account pursuant to Section 2.4(b);
over
(ii) the sum of:
(A) the sum of the Interest Payment for the Payment Date immediately succeeding
such Determination Date;
(B) the sum of the Series 2018-1 Servicing Fee payable to the Servicer pursuant
to Section 2.5(b)(iii), the Series 2018-1 Successor Servicing Fee payable to the
Successor Servicer pursuant to Section 2.5(b)(iv), and the portion of the Series
2018-1 Backup Servicing Fee payable to the Backup Servicer pursuant to


    



--------------------------------------------------------------------------------





27


Section 2.5(b)(iv), in each case, on the Payment Date immediately succeeding
such Determination Date;
(C) the Series 2018-1 Third Party Reimbursable Items payable to the Successor
Servicer pursuant to Section 2.5(b)(ii), prior to the payment of interest on the
Series 2018-1 Notes on the Payment Date immediately succeeding such
Determination Date;
(D) the aggregate amount of accrued and unpaid fees, expenses and indemnities
due and payable to the Indenture Trustee and the Custodian pursuant to Section
2.5(b)(i) on the Payment Date immediately succeeding such Determination Date;
and
(E) the product of (x) the daily average of the Series 2018-1 Charged-Off Loan
Percentage with respect to each Business Day during the related Monthly Period
and (y) the aggregate Outstanding Principal Balance of all Pooled Loans that
became Charged-Off Loans during such Monthly Period;
and
(b) the denominator of which is the average daily Series 2018-1 Asset Amount
during such Monthly Period.
“Weighted Average Loan Yield” means, as of any Determination Date, the quotient,
expressed as a percentage, obtained by dividing (a) the sum, for all Pooled
Loans (excluding 30 MPF Pooled Loans), of the product of (i) the Loan Yield for
each Pooled Loan (excluding 30 MPF Pooled Loans) multiplied by (ii) the
Outstanding Principal Balance of such Loan as of such Determination Date, by (b)
the Adjusted Pool Outstanding Principal Balance as of such Determination Date.
“Withdrawal Request” means a written request, substantially in the form of
Exhibit I, from an Authorized Officer of the Issuer, requesting the withdrawal
of an amount set forth therein from the Series 2018-1 Collection Account and
certifying that no Series 2018-1 Asset Amount Deficiency or other Amortization
Event with respect to the Series 2018-1 Notes will result from such withdrawal
or will be existing immediately thereafter.
ARTICLE II    

ARTICLE 5 OF THE BASE INDENTURE
Sections 5.1 through 5.3 of the Base Indenture and each other Section of Article
5 of the Indenture relating to another Series shall read in their entirety as
provided in the Base Indenture or any applicable Indenture Supplement. Article 5
of the Indenture (except for


    



--------------------------------------------------------------------------------





28


Sections 5.1 through 5.3 thereof and any portion thereof relating to another
Series) shall read in its entirety as follows and shall be exclusively
applicable to the Series 2018-1 Notes:
Section 2.1     Establishment of Series 2018-1 Accounts.
(a)     The Issuer shall establish and maintain in the name of the Indenture
Trustee for the benefit of the Series 2018-1 Noteholders five (5) securities
accounts: (i) the Series 2018-1 Collection Account (such account, the “Series
2018-1 Collection Account”); (ii) the Series 2018-1 Interest and Expense Account
(such account, the “Series 2018-1 Interest and Expense Account”); (iii) the
Series 2018-1 Settlement Account (such account, the “Series 2018-1 Settlement
Account”); (iv) the Series 2018-1 Reserve Account (such account, the “Series
2018-1 Reserve Account”) and (v) the Series 2018-1 Note Distribution Account
(such account, the “Series 2018-1 Note Distribution Account” and, together with
the Series 2018-1 Collection Account, the Series 2018-1 Interest and Expense
Account, the Series 2018-1 Settlement Account and the Series 2018-1 Reserve
Account, the “Series 2018-1 Series Accounts”). Each Series 2018-1 Account shall
bear a designation indicating that the funds deposited therein are held for the
benefit of the Series 2018-1 Noteholders. Each Series 2018-1 Series Account
shall be an Eligible Account. If a Series 2018-1 Series Account is at any time
no longer an Eligible Account, the Issuer shall, within ten (10) Business Days
of obtaining knowledge that such Series 2018-1 Series Account is no longer an
Eligible Account, establish a new Series 2018-1 Series Account that is an
Eligible Account. If a new Series 2018-1 Series Account is established, the
Issuer shall instruct the Indenture Trustee in writing to transfer all cash and
investments from the non-qualifying Series 2018-1 Series Account into the new
Series 2018-1 Series Account. Initially, each of the Series 2018-1 Series
Accounts will be established with Deutsche Bank Trust Company Americas.
(b)     The Issuer may instruct (by standing instructions or otherwise) the
institution maintaining each of the Series 2018-1 Collection Account, the Series
2018-1 Interest and Expense Account and the Series 2018-1 Reserve Account to
invest funds on deposit in such Series 2018-1 Series Account from time to time
in Permitted Investments; provided, however, that (x) any such investment in the
Series 2018-1 Collection Account shall mature, or be payable or redeemable upon
demand of the holder thereof, not later than (1) in the case of any such
investment made during the Series 2018-1 Revolving Period, the Business Day
following the date on which such funds were received (including funds received
upon a payment in respect of a Permitted Investment made with funds on deposit
in the Series 2018-1 Collection Account) or (2) in the case of any such
investment made during the Series 2018-1 Amortization Period, the Business Day
prior to the first Payment Date following the date on which such funds were
received (including funds received upon a payment in respect of a Permitted
Investment made with funds on deposit in the Series 2018-1 Collection Account),
unless any such Permitted Investment is held with the Indenture Trustee, then
such investment may mature on such Payment Date so long as such funds shall be
available for withdrawal on or prior to such Payment Date and (y) any such
investment in the Series 2018-1 Interest and Expense Account and the Series
2018-1 Reserve Account shall mature, or be payable or redeemable upon demand of
the holder thereof, not later than the Business Day prior to the first Payment
Date following the date on which such funds were received (including funds
received


    



--------------------------------------------------------------------------------





29


upon a payment in respect of a Permitted Investment made with funds on deposit
in the Series 2018-1 Interest and Expense Account or the Series 2018-1 Reserve
Account), unless any such Permitted Investment is held with the Indenture
Trustee, then such investment may mature on such Payment Date so long as such
funds shall be available for withdrawal on or prior to such Payment Date. The
Issuer shall not direct the Indenture Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the initial purchase price of
such Permitted Investment. Funds on deposit in the Series 2018-1 Settlement
Account and the Series 2018-1 Note Distribution Account shall remain uninvested.
In the absence of written investment instructions hereunder, funds on deposit in
the Series 2018-1 Collection Account, the Series 2018-1 Interest and Expense
Account and the Series 2018-1 Reserve Account shall remain uninvested. On each
Payment Date, all interest and other investment earnings (net of losses and
investment expenses) on funds deposited in the Series 2018-1 Interest and
Expense Account shall be deposited in the Series 2018-1 Collection Account. All
interest and earnings (net of losses and investment expenses) paid on funds on
deposit in the Series 2018-1 Collection Account and the Series 2018-1 Reserve
Account shall be deemed to be on deposit therein and available for distribution.
(c)     In order to secure and provide for the repayment and payment of the
Issuer Obligations with respect to the Series 2018-1 Notes, the Issuer hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Indenture Trustee, for the benefit of the Series 2018-1 Noteholders,
all of the Issuer’s right, title and interest in and to the following (whether
now or hereafter existing or acquired): (i) the Series 2018-1 Series Accounts,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2018-1 Series Accounts or the funds on
deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2018-1 Series Accounts, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2018-1 Series
Accounts, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including cash (the items in the foregoing clauses (i) through (vi) are referred
to, collectively, as the “Series 2018-1 Series Account Collateral”).
Section 2.2     Series 2018-1 Reserve Account
(a)     Absent the occurrence of an Amortization Event, on any Business Day on
which there is a Series 2018-1 Reserve Account Deficiency, the Issuer shall
direct the Indenture Trustee in writing by 1:00 P.M., New York City time, on
such Business Day to withdraw from the Series 2018-1 Collection Account and
deposit in the Series 2018-1 Reserve Account an amount equal to the lesser of
such Series 2018-1 Reserve Account Deficiency and the amount then on deposit in
the Series 2018-1 Collection Account.


    



--------------------------------------------------------------------------------





30


(b)     Absent the occurrence of an Amortization Event, if there is a Series
2018-1 Reserve Account Surplus on any Payment Date, the Issuer may direct the
Indenture Trustee to withdraw from the Series 2018-1 Reserve Account and pay to
the Issuer, and the Indenture Trustee shall withdraw from the Series 2018-1
Reserve Account and pay to the Issuer, the lesser of (i) such Series 2018-1
Reserve Account Surplus on such Payment Date and (ii) the Series 2018-1 Reserve
Account Amount on such Payment Date so long as, after giving effect to such
withdrawal, no Series 2018-1 Asset Amount Deficiency would result therefrom.
(c)     Absent the occurrence of an Amortization Event, (i) if the Issuer
determines that the aggregate amount distributable from the Series 2018-1
Settlement Account pursuant to paragraphs (i) through (v) of Section 2.5(b) on
any Payment Date exceeds the Total Available Collections Amount for such Payment
Date (the “Deficiency”), the Issuer shall direct the Indenture Trustee in
writing at or before 2:00 P.M., New York City time, on the Business Day
immediately preceding such Payment Date, and the Indenture Trustee shall, in
accordance with such direction, by 11:00 A.M., New York City time, on such
Payment Date, withdraw from the Series 2018-1 Reserve Account and deposit in the
Series 2018-1 Settlement Account an amount equal to the lesser of (x) the
Deficiency and (y) the Series 2018-1 Reserve Account Amount.
(ii) If the Issuer determines that the amount to be deposited in the Series
2018-1 Note Distribution Account pursuant to paragraphs (vi) and (xii) of
Section 2.5(b) and paid to the Series 2018-1 Noteholders pursuant to Section 2.7
on the Legal Final Payment Date is less than the Series 2018-1 Invested Amount,
the Issuer shall direct the Indenture Trustee in writing at or before Noon, New
York City time, on the Business Day immediately preceding the Legal Final
Payment Date, and the Indenture Trustee shall, in accordance with such
direction, by 11:00 A.M., New York City time, on such Payment Date, withdraw
from the Series 2018-1 Reserve Account and deposit in the Series 2018-1 Note
Distribution Account an amount equal to the lesser of such insufficiency and the
Series 2018-1 Reserve Account Amount (after giving effect to any withdrawal
therefrom pursuant to Section 2.2(c)(i) on such Payment Date).
(d) Absent the occurrence of an Amortization Event, if the Issuer determines
during the Series 2018-1 Amortization Period that the sum of (i) the Total
Available Amount for a Payment Date and (ii) the Series 2018-1 Reserve Account
Amount on such Payment Date is greater than or equal to the sum of (x) the
Interest Payment for such Payment Date, (y) all fees, expenses and indemnities
payable to the Indenture Trustee, the Custodian, the Servicer, any Successor
Servicer and the Backup Servicer pursuant to Section 2.5(b) on such Payment Date
and (z) the Offered Series 2018-1 Notes Invested Amount (before any payments of
principal of the Offered Series 2018-1 Notes on such Payment Date), the Issuer
shall direct the Indenture Trustee in writing at or before 2:00 P.M., New York
City time, on the Business Day immediately preceding such Payment Date, and the
Indenture Trustee shall, in accordance with such direction, by 11:00 A.M., New
York City time, on such Payment Date, withdraw from the Series 2018-1 Reserve
Account and deposit in the Series 2018-1 Settlement Account an amount equal to
the Series 2018-1 Reserve Account Amount on such Payment Date.


    



--------------------------------------------------------------------------------





31


(e) On the first Payment Date following the occurrence of an Amortization Event
with respect to the Series 2018-1 Notes, the Issuer shall direct the Indenture
Trustee in writing by 1:00 P.M., New York City time, on such Business Day to
withdraw from the Series 2018-1 Reserve Account and deposit in the Series 2018-1
Note Distribution Account on such Payment Date for payment of principal of the
Series 2018-1 Notes the amount on deposit in the Series 2018-1 Reserve Account
and available for withdrawal.
(f) On any date on or after the Series 2018-1 Termination Date, the Indenture
Trustee, acting in accordance with the written instructions of the Issuer shall
withdraw from the Series 2018-1 Reserve Account all amounts on deposit therein
and pay them to the Issuer.
Section 2.3     Indenture Trustee As Securities Intermediary.
(a) The Indenture Trustee or other Person holding a Series 2018-1 Series Account
shall be the “Securities Intermediary”. If the Securities Intermediary in
respect of any Series 2018-1 Series Account is not the Indenture Trustee, the
Issuer shall obtain the express agreement of such Person to the obligations of
the Securities Intermediary set forth in this Section 2.3.
(b) The Securities Intermediary agrees that:
(i)     The Series 2018-1 Series Accounts are accounts to which “financial
assets” within the meaning of Section 8-102(a)(9) (“Financial Assets”) of the
UCC in effect in the State of New York (the “New York UCC”) will be credited;
(ii)     All securities or other property underlying any Financial Assets
credited to any Series 2018-1 Series Account shall be registered in the name of
the Securities Intermediary, indorsed to the Securities Intermediary or in blank
or credited to another securities account maintained in the name of the
Securities Intermediary and in no case will any Financial Asset credited to any
Series 2018-1 Series Account be registered in the name of the Issuer, payable to
the order of the Issuer or specially endorsed to the Issuer;
(iii)     All property delivered to the Securities Intermediary pursuant to this
Indenture Supplement will be promptly credited to the appropriate Series 2018-1
Series Account;
(iv)     Each item of property (whether investment property, security,
instrument or cash) credited to a Series 2018-1 Series Account shall be treated
as a Financial Asset;
(v)     If at any time the Securities Intermediary shall receive any order from
the Indenture Trustee directing transfer or redemption of any Financial Asset
relating to the Series 2018-1 Series Accounts, the Securities Intermediary shall
comply with such entitlement order without further consent by the Issuer;


    



--------------------------------------------------------------------------------





32


(vi)     The Series 2018-1 Series Accounts shall be governed by the laws of the
State of New York, regardless of any provision of any other agreement. For
purposes of the UCC, New York shall be deemed to the Securities Intermediary’s
jurisdiction and the Series 2018-1 Series Accounts (as well as the “securities
entitlements” (as defined in Section 8-102(a)(17) of the New York UCC) related
thereto) shall be governed by the laws of the State of New York;
(vii)     The Securities Intermediary has not entered into, and until
termination of this Indenture Supplement, will not enter into, any agreement
with any other Person relating to the Series 2018-1 Series Accounts and/or any
Financial Assets credited thereto pursuant to which it has agreed to comply with
entitlement orders (as defined in Section 8-102(a)(8) of the New York UCC) of
such other Person and the Securities Intermediary has not entered into, and
until the termination of this Indenture Supplement will not enter into, any
agreement with the Issuer purporting to limit or condition the obligation of the
Securities Intermediary to comply with entitlement orders as set forth in
Section 2.3(b)(v) of this Indenture Supplement; and
(viii)     Except for the claims and interest of the Indenture Trustee and the
Issuer in the Series 2018-1 Series Accounts, the Securities Intermediary knows
of no claim to, or interest, in the Series 2018-1 Series Accounts or in any
Financial Asset credited thereto. If the Securities Intermediary has actual
knowledge of the assertion by any other person of any lien, encumbrance, or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any Series 2018-1 Series Account or in any
Financial Asset carried therein, the Securities Intermediary will promptly
notify the Indenture Trustee and the Issuer thereof.
(c) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Series 2018-1 Series Accounts and in
all proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the Series 2018-1 Series Accounts.
(d) The Securities Intermediary will promptly send copies of all statements for
each of the Series 2018-1 Series Accounts, which statements shall reflect any
financial assets credited thereto, simultaneously to each of the Issuer and the
Indenture Trustee at the addresses set forth in Section 13.4 of the Base
Indenture.
(e) Notwithstanding anything in this Section 2.3 to the contrary, with respect
to any Series 2018-1 Series Account and any credit balances not constituting
Financial Assets credited thereto, the Securities Intermediary shall be acting
as a bank (as defined in Section 9-102(a)(8) of the New York UCC) if such Series
2018-1 Series Account is deemed not to constitute a securities account.
Section 2.4     Allocations with Respect to the Series 2018-1 Notes.


    



--------------------------------------------------------------------------------





33


(a)     On the Series 2018-1 Closing Date, the Issuer shall cause
$235,168,834.85, the net proceeds from the sale of the Series 2018-1 Notes, to
be deposited into the Series 2018-1 Collection Account and the Indenture Trustee
shall, at the written direction of the Issuer, apply such net proceeds as
follows: (i) deposit $1,422,000 in the Series 2018-1 Reserve Account, (ii) pay
certain expenses of the Issuer with respect to the issuance of the Series 2018-1
Notes, and (iii) pay the remainder, if any, at the written direction of the
Seller to repay another Series of Notes of the Issuer.
(b)     Prior to 3:00 P.M., New York City time, on each Deposit Date during a
Monthly Period, the Issuer shall direct in writing the Indenture Trustee to
allocate to the Series 2018-1 Noteholders and deposit in the Series 2018-1
Collection Account an amount equal to the product of the Series 2018-1 Invested
Percentage on such Deposit Date and the Collections deposited into the
Collection Account on such Deposit Date and thereafter to deposit into the
Series 2018-1 Interest and Expense Account the lesser of such amount and the
amount necessary to cause the aggregate amount so deposited into the Series
2018-1 Interest and Expense Account during such Monthly Period to equal the
Interest and Expense Amount for the related Payment Date.
(c)     During the Series 2018-1 Revolving Period, the Issuer may direct the
Indenture Trustee by delivering a Withdrawal Request to the Indenture Trustee by
1:00 P.M., New York City time, on any Business Day to withdraw amounts then on
deposit in the Series 2018-1 Collection Account (after giving effect to any
withdrawal therefrom on such Business Day pursuant to Section 2.2(a)) for either
of the following purposes:
(i)     if such Business Day is a Transfer Date, to fund all or a portion of the
purchase price of Loans being acquired by the Issuer on such Transfer Date
pursuant to the Loan Purchase Agreement; or
(ii)     to reduce the Invested Amount of any other Series of Outstanding Notes;
provided, however, that such application of funds may only be made if no Series
2018-1 Asset Amount Deficiency or other Amortization Event with respect to the
Series 2018-1 Notes would result therefrom or exist immediately thereafter.
(d)     The Issuer may direct the Indenture Trustee in writing to allocate to
the Series 2018-1 Noteholders and deposit in the Series 2018-1 Note Distribution
Account on any Business Day that is also the Prepayment Date any amounts
allocated to another Series of Notes that are available under the applicable
Indenture Supplement that the Issuer has elected to apply to pay a portion of
the Series 2018-1 Prepayment Amount on such Prepayment Date.
(e)     The Issuer may direct the Indenture Trustee in writing to deposit in the
Series 2018-1 Note Distribution Account on any Business Day that is also the
Prepayment Date any amounts on deposit in the other Series 2018-1 Accounts that
the Issuer has elected to apply to pay a portion of the Series 2018-1 Prepayment
Amount on such Payment Date.


    



--------------------------------------------------------------------------------





34


Section 2.5     Monthly Application of Total Available Amount.
(a)     Prior to 2:00 P.M., New York City time, on each Monthly Reporting Date,
the Issuer shall direct the Indenture Trustee in writing to (i) withdraw from
the Series 2018-1 Interest and Expense Account and deposit in the Series 2018-1
Settlement Account, on the immediately succeeding Payment Date, the Interest and
Expense Amount for such Payment Date, and (ii) withdraw from the Series 2018-1
Collection Account and deposit in the Series 2018-1 Settlement Account, on the
immediately succeeding Payment Date, the Total Available Collections Amount
(less the Interest and Expense Amount for such Payment Date) for such Payment
Date.
(b)     On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to Series 2018-1 Notes, the Indenture
Trustee shall apply the Total Available Amount for such Payment Date on deposit
in the Series 2018-1 Settlement Account in the following order of priority:
(i)     first, on a pro rata basis, to the extent of the Total Available Amount,
(A) to the Indenture Trustee, an amount equal to the sum of (1) all accrued and
unpaid fees, expenses and indemnities then due to it that relate directly to the
Series 2018-1 Notes and (2) the Series 2018-1 Percentage on the immediately
preceding Payment Date of all accrued and unpaid fees, expenses and indemnities
then due to it that do not relate directly to any Series of Notes, but, so long
as no Event of Default has occurred, and the maturity of the Series 2018-1 Notes
has not been accelerated, only to the extent that, after giving effect thereto,
the Annual Indenture Trustee Fee Limit for such Payment Date shall have not been
exceeded, and (B) to the Custodian, an amount equal to the sum of (1) any
accrued and unpaid fees, expenses and indemnities then due to it that relate
directly to the Series 2018-1 Notes and (2) the Series 2018-1 Percentage on the
immediately preceding Payment Date of any accrued and unpaid fees, expenses and
indemnities then due to it that do not relate directly to any Series of Notes,
but, so long as no Event of Default has occurred, and the maturity of the Series
2018-1 Notes has not been accelerated, only to the extent that after giving
effect thereto the Annual Custodian Fee Limit for such Payment Date shall have
not been exceeded;
(ii)     second, if a Successor Servicer has been appointed, to the Successor
Servicer to the extent of the Total Available Amount (as such amount has been
reduced by the distributions described in clause (i) above), an amount equal to
the Series 2018-1 Third Party Reimbursable Items, but only to the extent that
after giving effect thereto the Annual Successor Servicer Reimbursement Limit
for such Payment Date shall have not been exceeded;
(iii)     third, (A) if OnDeck is the Servicer, to the Servicer, to the extent
of the Total Available Amount (as such amount has been reduced by the
distributions described in clauses (i) and (ii) above) an amount equal to the
Series 2018-1 Servicing Fee for the related Monthly Period and (B) if a


    



--------------------------------------------------------------------------------





35


Successor Servicer is the Servicer, to the Successor Servicer, to the extent of
the Total Available Amount (as such amount has been reduced by the distributions
described in clauses (i) and (ii) above) an amount equal to the Series 2018-1
Successor Servicing Fee for the related Monthly Period;
(iv)     fourth, to the Backup Servicer, to the extent of the Total Available
Amount (as such amount has been reduced by the distributions described in
clauses (i) through (iii) above) an amount equal to the Series 2018-1 Backup
Servicing Fee for such Payment Date, but only to the extent that after giving
effect thereto the Annual Backup Servicer Fee Limit for such Payment Date shall
have not been exceeded;
(v)     fifth, to the Series 2018-1 Note Distribution Account, to the extent of
the Total Available Amount (as such amount has been reduced by the distributions
described in clauses (i) through (iv) above), an amount equal to the sum of the
Interest Payment for such Payment Date;
(vi)     sixth, (A) on any Payment Date immediately succeeding a Monthly Period
falling in the Series 2018-1 Revolving Period, to the Series 2018-1 Collection
Account, to the extent of the Total Available Amount (as such amount has been
reduced by the distributions described in clauses (i) through (v) above), an
amount equal to the Series 2018-1 Asset Amount Deficiency, if any, on such
Payment Date, and (B) on the earlier of (x) May 18, 2020 or (y) the first
Payment Date following the occurrence of an Amortization Event with respect to
the Series 2018-1 Notes, to the Series 2018-1 Note Distribution Account, to the
extent of the Total Available Amount (as such amount has been reduced by the
distributions described in clauses (i) through (v) above), an amount equal to
the Offered Series 2018-1 Notes Principal Payment Amount for such Payment Date;
(vii)     seventh, to the Series 2018-1 Reserve Account, to the extent of the
Total Available Amount (as such amount has been reduced by the distributions
described in clauses (i) through (vi) above), an amount equal to the Series
2018-1 Reserve Account Deficiency, if any, on such Payment Date (after giving
effect to any withdrawals on such Payment Date);
(viii)     eighth, absent the occurrence of an Amortization Event with respect
to the Series 2018-1 Notes and to the extent of the Total Available Amount (as
such amount has been reduced by the distributions described in clauses (i)
through (vii) above), on any Payment Date on or after May 18, 2020, to the
Series 2018-1 Note Distribution Account for the payment of principal of the
Series 2018-1 Notes, the amount, if any, by which the Series 2018-1 Stepped-Up
Required Asset Amount exceeds the Series 2018-1 Asset Amount, in each case, on
that Payment Date,
(ix)     ninth, on a pro rata basis, to the extent of the Total Available Amount
(as such amount has been reduced by the distributions described in


    



--------------------------------------------------------------------------------





36


clauses (i) through (viii) above), to (A) the Indenture Trustee, an amount equal
to the fees, expenses and indemnities not otherwise paid to the Indenture
Trustee pursuant to clause (i) above due to the operation of the Annual
Indenture Trustee Fee Limit, (B) the Custodian, an amount equal to the fees,
expenses and indemnities not otherwise paid to the Custodian pursuant to clause
(i) above due to the operation of the Annual Custodian Fee Limit;
(x)     tenth, on a pro rata basis, to the extent of the Total Available Amount
(as such amount has been reduced by the distributions described in clauses (i)
through (ix) above), (A) to the Backup Servicer, any portion of the Series
2018-1 Backup Servicing Fee for such Payment Date not otherwise paid to the
Backup Servicer pursuant to clause (iv) above due to the operation of the Annual
Backup Servicer Fee Limit and (B) the Successor Servicer, if applicable, any
portion of the Series 2018-1 Third Party Reimbursable Items not otherwise paid
to the Successor Servicer pursuant to clause (ii) above due to the operation of
the Annual Successor Servicer Reimbursement Limit;
(xi)     eleventh, to the Series 2018-1 Note Distribution Amount, to the extent
of the Total Available Amount (as such amount has been reduced by the
distributions described in clauses (i) through (x) above), an amount equal to
the Class RR Interest Payment for such Payment Date;
(xii)     twelfth, on the earlier of (x) May 18, 2020 or (y) the first Payment
Date following the occurrence of an Amortization Event with respect to the
Series 2018-1 Notes, to the Series 2018-1 Note Distribution Account to the
extent of the Total Available Amount (as such amount has been reduced by the
distributions described in clauses (i) through (xi) above), the Class RR Notes
Principal Payment Amount for that Payment Date; and
(xiii)     thirteenth, to, or at the written direction of, the Issuer, an amount
equal to the balance remaining in the Series 2018-1 Settlement Account, if any.
Section 2.6     Distribution of Interest Payments and Principal Payments.
(a)     On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to the Series 2018-1 Notes, the
Indenture Trustee shall, in accordance with Section 6.1 of the Base Indenture,
distribute from the Series 2018-1 Note Distribution Account the Interest Payment
for such Payment Date in the following order of priority to the extent of the
amount deposited in the Series 2018-1 Note Distribution Account for the payment
of interest pursuant to Section 2.5(b)(v) on such Payment Date:
(i)     pro rata to each Class A Noteholder, an amount equal to the Class A
Interest Payment for such Payment Date;
(ii)     pro rata to each Class B Noteholder, an amount equal to the Class B
Interest Payment for such Payment Date;


    



--------------------------------------------------------------------------------





37


(iii)     pro rata to each Class C Noteholder, an amount equal to the Class C
Interest Payment for such Payment Date; and
(iv)     pro rata to each Class D Noteholder, an amount equal to the Class D
Interest Payment for such Payment Date;
(b)     On the earlier of (x) May 18, 2020 or (y) the first Payment Date
following the date of the occurrence of an Amortization Event with respect to
the Series 2018-1 Notes and on each Payment Date thereafter, based solely on the
information contained in the Monthly Settlement Statement with respect to the
Offered Series 2018-1 Notes, the Indenture Trustee shall, in accordance with
Section 6.1 of the Base Indenture, distribute from the Series 2018-1 Note
Distribution Account the amount deposited therein pursuant to Sections
2.5(b)(vi) and 2.5(b)(viii) and any amounts withdrawn from the Series 2018-1
Reserve Account and deposited therein pursuant to Sections 2.2(c)(ii) and 2.2(e)
on such Payment Date in the following order of priority:
(i)     pro rata to each Class A Noteholder until the Class A Invested Amount is
reduced to zero;
(ii)     pro rata to each Class B Noteholder until the Class B Invested Amount
is reduced to zero;
(iii)     pro rata to each Class C Noteholder until the Class C Invested Amount
is reduced to zero; and
(iv)     pro rata to each Class D Noteholder until the Class D Invested Amount
is reduced to zero.
(c)     On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to the Series 2018-1 Notes, the
Indenture Trustee shall, in accordance with Section 6.1 of the Base Indenture,
distribute from the Series 2018-1 Note Distribution Account pro rata to each
Class RR Noteholder the Class RR Interest Payment for such Payment Date to the
extent of the amount deposited in the Series 2018-1 Note Distribution Account
for the payment of interest pursuant to Sections 2.5(b)(xi) on such Payment
Date,
(d)     On the earlier of (x) May 18, 2020 or (y) the first Payment Date
following the date of the occurrence of an Amortization Event with respect to
the Series 2018-1 Notes and on each Payment Date thereafter, based solely on the
information contained in the Monthly Settlement Statement with respect to the
Class RR Notes, the Indenture Trustee shall, in accordance with Section 6.1 of
the Base Indenture, distribute from the Series 2018-1 Note Distribution Account
to each Class RR Noteholder the amount deposited therein pursuant to Section
2.5(b)(xii) and any amounts withdrawn from the Series 2018-1 Reserve Account and
deposited therein pursuant to Sections 2.2(c)(ii) on such Payment Date and
2.2(e) (after giving effect to the payments pursuant to Section 2.6(b) on such
Payment Date).


    



--------------------------------------------------------------------------------





38


(e)     The principal amount of the Series 2018-1 Notes shall be due and payable
on the Legal Final Payment Date.
(f)     The Indenture Trustee shall notify the Person in whose name a Offered
Series 2018-1 Note is registered at the close of business on the Record Date
preceding the Payment Date on which the Issuer expects that the final
installment of principal of and interest on such Offered Series 2018-1 Note will
be paid. Such notice shall be made at the expense of the Issuer and shall be
mailed within three (3) Business Days of receipt of a Monthly Settlement
Statement indicating that such final payment will be made and shall specify that
such final installment will be payable only upon presentation and surrender of
such Offered Series 2018-1 Note and shall specify the place where such Offered
Series 2018-1 Note may be presented and surrendered for payment of such
installment. Notices in connection with payments of Offered Series 2018-1 Notes
shall be (i) transmitted by facsimile to Offered Series 2018-1 Noteholders
holding Global Notes and (ii) sent by registered mail to Offered Series 2018-1
Noteholders holding Definitive Notes and shall specify that such final
installment will be payable only upon presentation and surrender of such Offered
Series 2018-1 Note and shall specify the place where such Offered Series 2018-1
Note may be presented and surrendered for payment of such installment.
ARTICLE III    

AMORTIZATION EVENTS; SERVICER DEFAULTS
Section 3.1     Amortization Events. If any one of the following events shall
occur with respect to the Series 2018-1 Notes:
(a)     any Trigger Event shall occur;
(b)     a Series 2018-1 Reserve Account Deficiency shall occur and continue for
at least five (5) Business Days;
(c)     a Series 2018-1 Asset Amount Deficiency shall occur and continue for at
least three (3) Business Days;
(d)     an Insolvency Event shall occur with respect to the Seller or the
Servicer;
(e)     any Servicer Default shall occur;    
(f)     any Event of Default with respect to the Series 2018-1 Notes shall
occur;
(g)     the aggregate amount of cash and Permitted Investments on deposit in the
Series 2018-1 Collection Account, the Series 2018-1 Reserve Account and any
other Series Accounts on any Payment Date, after giving effect to all deposits
and withdrawals to be made therein or therefrom on such Payment Date in
accordance with this Indenture Supplement or the applicable Indenture
Supplement, shall exceed the Pool Outstanding Principal Balance on such Payment
Date;


    



--------------------------------------------------------------------------------





39


(h)     failure on the part of the Issuer (i) to make any payment or deposit
required by the terms of the Base Indenture or this Indenture Supplement (other
than any failure to make a payment of interest on or principal of any Series
2018-1 Notes) which failure continues unremedied for at least five (5) Business
Days after the date such payment or deposit is required to be made or (ii) to
duly observe or perform any other covenants or agreements of the Issuer set
forth in the Base Indenture or this Indenture Supplement, which failure
materially and adversely affects the interests of the Series 2018-1 Noteholders,
and which failure shall continue or not be cured for a period of thirty days
after there shall have been given to the Issuer by the Indenture Trustee or the
Issuer and the Indenture Trustee by a Majority in Interest, written notice
specifying such default and requiring it to be remedied;
(i)     any representation or warranty made by the Issuer in the Base Indenture
or this Indenture Supplement, or any information required to be delivered by the
Issuer thereunder or hereunder to the Indenture Trustee shall prove to have been
incorrect when made or when delivered, which incorrect representation or
warranty or information materially and adversely affects the interests of the
Series 2018-1 Noteholders and continues to be incorrect for a period of thirty
days after there shall have been given to the Issuer by the Indenture Trustee or
the Issuer and the Indenture Trustee by a Majority in Interest, written notice
thereof;
(j)     failure on the part of the Seller (i) to make any payment required by
the terms of the Loan Purchase Agreement (or within the applicable grace period
which shall not exceed five (5) Business Days after the date such payment is
required to be made) or (ii) to duly observe or perform any other covenants or
agreements of the Seller in the Loan Purchase Agreement, which failure
materially and adversely affects the interests of the Series 2018-1 Noteholders,
and which failure shall continue unremedied for a period of thirty days after
there shall have been given to the Seller by the Indenture Trustee or the Seller
and the Indenture Trustee by a Majority in Interest, written notice specifying
such failure and requiring it to be remedied;
(k)     any representation or warranty made by the Seller in the Loan Purchase
Agreement, or any information required to be delivered by the Seller thereunder
to the Issuer or the Indenture Trustee shall prove to have been incorrect when
made or when delivered, which incorrect representation or warranty or
information materially and adversely affects the interests of the Series 2018-1
Noteholders and continues to be incorrect for a period of thirty days after
there shall have been given to the Seller by the Indenture Trustee or the Seller
and the Indenture Trustee by a Majority in Interest, written notice thereof;
(l)     any of the Transaction Documents shall cease, for any reason, to be in
full force and effect, other than in accordance with its terms; or
(m)     on any Seller’s Interest Measurement Date, the Seller’s Interest Amount
is less than the Required Seller’s Interest Amount and remains less than the
Required Seller’s Interest Amount for thirty days;
then, in the case of any event described in clause (h) through (m) of this
Section 3.1, an Amortization Event will be deemed to have occurred with respect
to the Series 2018-1 Notes


    



--------------------------------------------------------------------------------





40


only, if after the applicable grace period, either the Indenture Trustee or the
Majority in Interest, declare that an Amortization Event has occurred with
respect to the Series 2018-1 Notes. In the case of any event described in
clauses (a) through (g) of this Section 3.1, an Amortization Event with respect
to the Series 2018-1 Notes will be deemed to have occurred without notice or
other action on the part of the Indenture Trustee or the Series 2018-1
Noteholders.
Section 3.2     Servicer Defaults. The occurrence of any of the following events
shall constitute an “Additional Servicer Default” with respect to the initial
Servicer with respect to the Series 2018-1 Notes:
(a)     Consolidated Liquidity as of the last day of any Fiscal Quarter is less
than $30,000,000;
(b)     Tangible Net Worth as of the last day of any Fiscal Quarter is less than
$100,000,000;
(c)     The Leverage Ratio as of the last day of any Fiscal Quarter is greater
than 8:1; or
(d)     Unrestricted Cash and Cash Equivalents of OnDeck and its Subsidiaries as
of the last day of Fiscal Quarter is less than $20,000,000.
ARTICLE IV    

OPTIONAL PREPAYMENT


The Issuer shall have the option to prepay the Series 2018-1 Notes in whole but
not in part, on any Business Day occurring on or after the Series 2018-1
Permitted Prepayment Date. The Issuer shall give the Indenture Trustee at least
three (3) Business Days’ prior written notice of the Business Day on which the
Issuer intends to exercise such option to prepay (the “Prepayment Date”), and
the Indenture Trustee shall (at the direction and expense of the Issuer) give
the Series 2018-1 Noteholders written notice of the Prepayment Date within one
(1) Business Day of its receipt of such notice. The prepayment price for the
Series 2018-1 Notes (the “Series 2018-1 Prepayment Amount”) shall equal the
Series 2018-1 Invested Amount (determined after giving effect to any payments of
principal and interest on such Payment Date), plus accrued and unpaid interest
thereon; provided that the amount of interest payable on each Class of Series
2018-1 Notes on the Prepayment Date (other than a Prepayment Date that occurs on
a Payment Date), if any, will equal the sum of (A) the product of (i) 1/360 of
the applicable Note Rate, (ii) the number of days from and including the
immediately preceding Payment Date to and excluding the Prepayment Date and
(iii) the outstanding principal amount of the applicable Class of Notes on the
immediately preceding Payment Date and (B) the amount of any unpaid interest on
the applicable Class of Notes from prior Payment Dates plus, to the extent
permitted by law, interest at the applicable Note Rate. Not later than 11:00
A.M., New York City time, on such Prepayment Date, the Issuer shall deposit, or
cause to be deposited pursuant to Sections 2.4(d) and 2.4(e) or otherwise, in
the Series 2018-1 Note Distribution Account an amount sufficient to pay the
Series 2018-1 Prepayment Amount in immediately available funds.


    



--------------------------------------------------------------------------------





41


The funds deposited into the Series 2018-1 Note Distribution Account will be
paid by the Indenture Trustee to the Series 2018-1 Noteholders on such
Prepayment Date. When the Outstanding Principal Balance of the Series 2018-1
Notes have been paid, this Series 2018-1 Indenture Supplement shall cease to be
of further effect.
ARTICLE V    

SERVICING FEE
Section 5.1     Servicing Fee.
If OnDeck is the Servicer, a portion of the Servicing Fee payable to the
Servicer pursuant to the Servicing Agreement shall be payable to the Servicer on
each Payment Date for the related Monthly Period in an amount (the “Series
2018-1 Servicing Fee”) equal to the product of (a) one-twelfth of 1.00% (the
“Series 2018-1 Servicing Fee Percentage”) times (b) the daily average of the
Series 2018-1 Serviced Portfolio Balance on each day during such Monthly Period;
provided, however, that, the Series 2018-1 Servicing Fee on the first Payment
Date following the Series 2018-1 Closing Date will equal the product of (i)
1/360 of the Series 2018-1 Servicing Fee Percentage, (ii) the number of days in
the period from and including the Series 2018-1 Closing Date to and including
May 17, 2018 and (iii) the daily average of the Series 2018-1 Serviced Portfolio
Balance on each day during the period described in clause (ii). The Series
2018-1 Servicing Fee shall be payable to the Servicer on each Payment Date
pursuant to Section 2.5(b)(iii).
Section 5.2     Successor Servicing Fee.
If a Successor Servicer is the Servicer, a portion of the Successor Servicing
Fee payable to the Successor Servicer pursuant to the Successor Servicing
Agreement shall be payable to the Successor Servicer on each Payment Date for
the related Monthly Period in an amount (the “Series 2018-1 Successor Servicing
Fee”) equal to the greater of (i) $7,500 and (ii) the product of (a) one-twelfth
of 1.00% times (b) the daily average of the Series 2018-1 Serviced Portfolio
Balance on each day during such Monthly Period. The Series 2018-1 Successor
Servicing Fee shall be payable to the Successor Servicer on each Payment Date
pursuant to Section 2.5(b)(iii).
ARTICLE VI    

FORM OF SERIES 2018-1 NOTES
Section 6.1     Initial Issuance of Series 2018-1 Notes.
(a)     The Offered Series 2018-1 Notes are being offered and sold by the Issuer
pursuant to a Purchase Agreement, dated April 10, 2018, among the Issuer, OnDeck
and Deutsche Bank Securities Inc, Credit Suisse Securities (USA) LLC and
SunTrust Robinson Humphrey, Inc.. The Offered Series 2018-1 Notes will be
reoffered and resold initially only to (1) qualified institutional buyers (as
defined in Rule 144A) (“QIBs”) in reliance on Rule 144A


    



--------------------------------------------------------------------------------





42


and (2) in the case of the Class A Notes, the Class B Notes and the Class C
Notes only, outside the United States, to Persons other than U.S. Persons (as
defined in Regulation S of the Securities Act) in accordance with Rule 903 of
Regulation S.
(b)     The Class RR Notes initially will be issued in the form of a definitive
note substantially in the form set forth in Exhibit E hereto in fully registered
form pursuant to a Purchase Agreement, dated April 10, 2018, between the Issuer
and OnDeck.
Section 6.2     Restricted Global Notes.
Each Class of the Offered Series 2018-1 Notes offered and sold in their initial
distribution in reliance upon Rule 144A will be issued in the form of a Global
Note in fully registered form, without coupons, substantially in the form set
forth with respect to the Class A Notes in Exhibit A‑1, with respect to the
Class B Notes in Exhibit B-1, with respect to the Class C Notes in Exhibit C‑1
and, with respect to the Class D Notes in Exhibit D in each case registered in
the name of Cede & Co., as nominee of DTC, and deposited with the DTC Custodian
(collectively, the “Restricted Global Notes”). The initial principal amount of
the Restricted Global Notes may from time to time be increased or decreased by
adjustments made on the records of the DTC Custodian in connection with a
corresponding decrease or increase in the initial principal amount of the
corresponding Class of Temporary Global Notes or the Permanent Global Notes, as
hereinafter provided.
Section 6.3     Temporary Global Notes and Permanent Global Notes.
Each of the Class A Notes, the Class B Notes and the Class C Notes offered and
sold on the Series 2018-1 Closing Date in reliance upon Regulation S will be
issued in the form of a Global Note in fully registered form, without coupons,
substantially in the form set forth with respect to the Class A Notes in Exhibit
A-2, with respect to the Class B Notes in Exhibit B-2 and with respect to the
Class C Notes in Exhibit C-2 in each case which shall be deposited on behalf of
the purchasers of the Series 2018-1 Notes represented thereby with the DTC
Custodian, and registered in the name of a nominee of DTC for the account of
Euroclear Bank S.A./N.V., as operator of the Euroclear System (“Euroclear”) or
for Clearstream Banking, société anonyme (“Clearstream”), duly executed by the
Issuer and authenticated by the Indenture Trustee in the manner set forth in
Section 2.3 of the Base Indenture. Until such time as the Restricted Period
shall have terminated, such Class A Notes, Class B Notes and Class C Notes shall
be referred to herein collectively as the “Temporary Global Notes”. After such
time as the Restricted Period shall have terminated with respect to any Series
2018-1 Notes, such Class A Notes, Class B Notes or Class C Notes, as applicable,
as to which the Indenture Trustee has received from Euroclear or Clearstream, as
the case may be, a certificate substantially in the form of Exhibit F-4 to the
effect that Euroclear or Clearstream, as applicable, has received a certificate
substantially in the form of Exhibit F-5, shall be exchanged, in whole or in
part, for interests in a permanent global note in registered form without
interest coupons, with respect to the Class A Notes, substantially in the form
set forth in Exhibit A-3, with respect to the Class B Notes, substantially in
the form set forth in Exhibit B-3 and, with respect to the Class C Notes,
substantially in the form set forth in Exhibit C-3 as hereinafter provided
(collectively, the “Permanent Global Notes”). The principal amount of the
Temporary Global Notes or the


    



--------------------------------------------------------------------------------





43


Permanent Global Notes may from time to time be increased or decreased by
adjustments made on the records of the DTC Custodian in connection with a
corresponding decrease or increase of principal amount of the corresponding
Class of Restricted Global Notes, as hereinafter provided.
Section 6.4     Definitive Notes.
No Offered Series 2018-1 Note Owner will receive a Definitive Note representing
such Offered Series 2018-1 Note Owner’s interest in the Offered Series 2018-1
Notes other than in accordance with Section 2.11 of the Base Indenture. Each
Class RR Note Owner will receive a Definitive Note representing such Note
Owner’s interest in the Class RR Note.
Section 6.5     Transfer Restrictions.
(a)     A Series 2018-1 Global Note may not be transferred, in whole or in part,
to any Person other than DTC or a nominee thereof, and no such transfer to any
such other Person may be registered; provided, however, that this Section 6.5(a)
shall not prohibit any transfer of a Series 2018-1 Note that is issued in
exchange for a Series 2018-1 Global Note but is not itself a Series 2018-1
Global Note and shall not prohibit any transfer of a beneficial interest in a
Series 2018-1 Global Note effected in accordance with the other provisions of
this Section 6.5.
(b)     The transfer by an owner of a beneficial interest in a Restricted Global
Note to a Person who wishes to take delivery thereof in the form of a beneficial
interest in the same Restricted Global Note shall be made upon the deemed
representation of the transferee that it is purchasing for its own account or an
account with respect to which it exercises sole investment discretion and that
it and any such account is a QIB, and is aware that the sale to it is being made
in reliance on Rule 144A and acknowledges that it has received such information
regarding the Issuer as such transferee has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon its foregoing representations in order to claim the
exemption from registration provided by Rule 144A.
(c)     If the owner of a beneficial interest in a Restricted Global Note wishes
at any time to exchange its interest in such Restricted Global Note for an
interest in a Temporary Global Note, or to transfer such interest to a Person
who wishes to take delivery thereof in the form of a beneficial interest in a
Temporary Global Note, such exchange or transfer may be effected, subject to the
applicable rules and procedures of DTC, Euroclear and Clearstream (the
“Applicable Procedures”), only in accordance with the provisions of this Section
6.5(c). Upon receipt by the Transfer Agent and Registrar, at the office of the
Transfer Agent and Registrar, of (i) written instructions given in accordance
with the Applicable Procedures from a Clearing Agency Participant directing the
Transfer Agent and Registrar to credit or cause to be credited to a specified
Clearing Agency Participant’s account a beneficial interest in the Temporary
Global Note, in a principal amount equal to that of the beneficial interest in
such Restricted Global Note to be so exchanged or transferred, (ii) a written
order given in accordance with the Applicable Procedures containing information
regarding the account of the Clearing Agency Participant (and the Euroclear or
Clearstream account, as the case may be) to be credited with,


    



--------------------------------------------------------------------------------





44


and the account of the Clearing Agency Participant to be debited for, such
beneficial interest and (iii) a certificate in substantially the form set forth
in Exhibit F-1 given by the holder of such beneficial interest in such
Restricted Global Note, the Transfer Agent and Registrar, if it is not the
Indenture Trustee, shall instruct the DTC Custodian to reduce the principal
amount of the Restricted Global Note, and to increase the principal amount of
the Temporary Global Note, by the principal amount of the beneficial interest in
such Restricted Global Note to be so exchanged or transferred, and to credit or
cause to be credited to the account of the Person specified in such instructions
(which shall be the Clearing Agency Participant for Euroclear or Clearstream or
both, as the case may be) a beneficial interest in the Temporary Global Note
having a principal amount equal to the amount by which the principal amount of
the Restricted Global Note was reduced upon such exchange or transfer.
(d)     If the owner of a beneficial interest in a Restricted Global Note wishes
at any time to exchange its interest in such Restricted Global Note for an
interest in the Permanent Global Note, or to transfer such interest to a Person
who wishes to take delivery thereof in the form of a beneficial interest in the
Permanent Global Note, such exchange or transfer may be effected, subject to the
Applicable Procedures, only in accordance with the provisions of this Section
6.5(d). Upon receipt by the Transfer Agent and Registrar, at the office of the
Transfer Agent and Registrar, of (A) written instructions given in accordance
with the Applicable Procedures from a Clearing Agency Participant directing the
Transfer Agent and Registrar to credit or cause to be credited to a specified
Clearing Agency Participant’s account a beneficial interest in the Permanent
Global Note in a principal amount equal to that of the beneficial interest in
such Restricted Global Note to be so exchanged or transferred, (ii) a written
order given in accordance with the Applicable Procedures containing information
regarding the account of the Clearing Agency Participant (and the Euroclear or
Clearstream account, as the case may be) to be credited with, and the account of
the Clearing Agency Participant to be debited for, such beneficial interest and
(iii) a certificate in substantially the form of Exhibit F-2 given by the holder
of such beneficial interest in such Restricted Global Note, the Transfer Agent
and Registrar, if it is not the Indenture Trustee, shall instruct the DTC
Custodian to reduce the principal amount of such Restricted Global Note, and to
increase the principal amount of the Permanent Global Note, by the principal
amount of the beneficial interest in such Restricted Global Note to be so
exchanged or transferred, and to credit or cause to be credited to the account
of the Person specified in such instructions (which shall be the Clearing Agency
Participant for Euroclear or Clearstream or both, as the case may be) a
beneficial interest in the Permanent Global Note having a principal amount equal
to the amount by which the principal amount of the Restricted Global Note was
reduced upon such exchange or transfer.
(e)     If the owner of a beneficial interest in a Temporary Global Note or a
Permanent Global Note wishes at any time to exchange its interest in such
Temporary Global Note or such Permanent Global Note for an interest in the
Restricted Global Note, or to transfer such interest to a Person who wishes to
take delivery thereof in the form of a beneficial interest in the Restricted
Global Note, such exchange or transfer may be effected, subject to the
Applicable Procedures, only in accordance with the provisions of this Section
6.5(e). Upon receipt by the Transfer Agent and Registrar, at the office of the
Transfer Agent and Registrar, of


    



--------------------------------------------------------------------------------





45


(i) written instructions given in accordance with the Applicable Procedures from
a Clearing Agency Participant directing the Transfer Agent and Registrar to
credit or cause to be credited to a specified Clearing Agency Participant’s
account a beneficial interest in the Restricted Global Note in a principal
amount equal to that of the beneficial interest in such Temporary Global Note or
such Permanent Global Note, as the case may be, to be so exchanged or
transferred, (ii) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Clearing Agency
Participant (and the Euroclear or Clearstream account, as the case may be) to be
credited with, and the account of the Clearing Agency Participant to be debited
for, such beneficial interest and (iii) with respect to a transfer of a
beneficial interest in such Temporary Global Note (but not such Permanent Global
Note), a certificate in substantially the form set forth in Exhibit F-3 given by
the holder of such beneficial interest in such Temporary Global Note, the
Transfer Agent and Registrar, if it is not the Indenture Trustee, shall instruct
the DTC Custodian to reduce the principal amount of such Temporary Global Note
or such Permanent Global Note, as the case may be, and to increase the principal
amount of the Restricted Global Note, by the principal amount of the beneficial
interest in such Temporary Global Note or such Permanent Global Note to be so
exchanged or transferred, and to credit or cause to be credited to the account
of the Person specified in such instructions (which shall be the Clearing Agency
Participant for DTC) a beneficial interest in the Restricted Global Note having
a principal amount equal to the amount by which the principal amount of such
Temporary Global Note or such Permanent Global Note, as the case may be, was
reduced upon such exchange or transfer.
(f)     In the event that a Series 2018-1 Global Note or any portion thereof is
exchanged for Series 2018-1 Notes other than Series 2018-1 Global Notes, such
other Series 2018-1 Notes may in turn be exchanged (upon transfer or otherwise)
for Series 2018-1 Notes that are not Series 2018-1 Global Notes or for a
beneficial interest in a Series 2018-1 Global Note (if any is then outstanding)
only in accordance with such procedures, which shall be substantially consistent
with the provisions of Sections 6.5(a) through Section 6.5(e) and Section 6.5(g)
(including the certification requirement intended to ensure that transfers and
exchanges of beneficial interests in a Series 2018-1 Global Note comply with
Rule 144A or Regulation S under the Securities Act, as the case may be) and any
Applicable Procedures, as may be adopted from time to time by the Issuer and the
Transfer Agent and Registrar.
(g)     Until the termination of the Restricted Period, interests in the
Temporary Global Notes may be held only through Clearing Agency Participants
acting for and on behalf of Euroclear and Clearstream; provided that this
Section 6.5(g) shall not prohibit any transfer in accordance with Section
6.5(e). After the expiration of the Restricted Period, interests in the
Permanent Global Notes may be transferred without requiring any certifications.
(h)     Each transferee of a Class D Note and any beneficial interest therein
shall deliver a letter of representation substantially in the form of Exhibit G
to the Trustee and the Servicer.
(i)     A Class RR Note (and any beneficial interest therein) may only be
transferred by the initial purchaser thereof and by any subsequent holder if:


    



--------------------------------------------------------------------------------





46


(i)     contemporaneously therewith all of the equity member interests in the
Issuer are transferred to the same person;
(ii)     the transferee is a “U.S. person” within the meaning of Section 7701(a)
of the Code
(iii)     such transfer is permitted by the U.S. Risk Retention Rules; and
(iv)     an Opinion of Counsel is issued to the Issuer that such transfer will
not result in the Issuer becoming a publicly traded partnership taxable as a
corporation under Section 7704 of the Code.
(j)     The Series 2018-1 Notes shall bear the following legends to the extent
indicated:
(i)     The Restricted Global Notes shall bear the following legend:
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER OF THIS
NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH
NOTE ONLY (A) TO THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES
ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER”
AS DEFINED IN RULE 144A (A “QIB”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QIB TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A[, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE
UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT] OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE ISSUER, PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (E), TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.
[BY YOUR ACQUISITION OF THIS NOTE OR ANY INTEREST HEREIN, YOU SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT YOU ARE NOT ACQUIRING OR HOLDING AN INTEREST IN THIS
NOTE WITH THE ASSETS OF (I) AN “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”)) THAT IS SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” (AS DEFINED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”)) THAT IS SUBJECT TO SECTION 4975 OF THE CODE, (III) AN ENTITY THAT IS
DEEMED TO HOLD THE “ASSETS” OF ANY SUCH EMPLOYEE BENEFIT PLAN


    



--------------------------------------------------------------------------------





47


OR PLAN (WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY
SECTION 3(42) OF ERISA), OR (IV) A GOVERNMENTAL, NON-U.S., OR CHURCH PLAN WHICH
IS SUBJECT TO OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR REGULATIONS
THAT ARE SUBSTANTIALLY SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED
TRANSACTION PROVISIONS OF TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR
LAW”) (EACH OF (I)-(IV) REFERRED TO AS A “PLAN”), OR (II) THE PLAN’S ACQUISITION
AND HOLDING OF THIS NOTE OR ANY INTEREST HEREIN WILL NOT CONSTITUTE A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406(a) OF ERISA OR SECTION 4975
(c)(1)(A)-(C) OF THE CODE OR A SIMILAR VIOLATION OF ANY APPLICABLE SIMILAR LAW.]
EACH PURCHASER OR TRANSFEREE OF THIS NOTE THAT IS A BENEFIT PLAN REPRESENTS AND
AGREES THAT: (A) THE PERSON OR ENTITY MAKING THE INVESTMENT DECISION ON BEHALF
OF SUCH PURCHASER WITH RESPECT TO THE PURCHASE OF THIS NOTE IS "INDEPENDENT"
(WITHIN THE MEANING OF 29 CFR 2510.3-21) AND IS ONE OF THE FOLLOWING: (I) A BANK
AS DEFINED IN SECTION 202 OF THE INVESTMENT ADVISERS ACT OF 1940, AS AMENDED, OR
SIMILAR INSTITUTION THAT IS REGULATED AND SUPERVISED AND SUBJECT TO PERIODIC
EXAMINATION BY A STATE OR FEDERAL AGENCY; (II) AN INSURANCE CARRIER THAT IS
QUALIFIED UNDER THE LAWS OF MORE THAN ONE STATE TO PERFORM THE SERVICES OF
MANAGING, ACQUIRING OR DISPOSING OF ASSETS OF A BENEFIT PLAN INVESTOR; (III) AN
INVESTMENT ADVISER REGISTERED UNDER THE INVESTMENT ADVISERS ACT OF 1940, AS
AMENDED, OR, IF NOT REGISTERED AN AS INVESTMENT ADVISER UNDER THE INVESTMENT
ADVISERS ACT OF 1940, AS AMENDED, BY REASON OF PARAGRAPH (1) OF SECTION 203A OF
THE INVESTMENT ADVISERS ACT OF 1940, AS AMENDED, IS REGISTERED AS AN INVESTMENT
ADVISER UNDER THE LAWS OF THE STATE (REFERRED TO IN SUCH PARAGRAPH (1)) IN WHICH
IT MAINTAINS ITS PRINCIPAL OFFICE AND PLACE OF BUSINESS; (IV) A BROKER-DEALER
REGISTERED UNDER THE EXCHANGE ACT; OR (V) AN INDEPENDENT FIDUCIARY THAT HOLDS,
OR HAS UNDER MANAGEMENT OR CONTROL, TOTAL ASSETS OF AT LEAST $50 MILLION; (B)
THE PERSON OR ENTITY MAKING THE INVESTMENT DECISION ON BEHALF OF SUCH PURCHASER
OR TRANSFEREE WITH RESPECT TO THE TRANSACTION IS CAPABLE OF EVALUATING
INVESTMENT RISKS INDEPENDENTLY, BOTH IN GENERAL AND WITH REGARD TO PARTICULAR
TRANSACTIONS AND INVESTMENT STRATEGIES; (C) THE PERSON OR ENTITY MAKING THE
INVESTMENT DECISION ON BEHALF OF SUCH PURCHASER OR TRANSFEREE WITH RESPECT TO
THE TRANSACTION IS A FIDUCIARY UNDER ERISA OR THE CODE, OR BOTH, WITH RESPECT TO
THE TRANSACTION AND IS RESPONSIBLE FOR EXERCISING INDEPENDENT JUDGMENT IN
EVALUATING THE TRANSACTION; AND (D) NO FEE OR OTHER COMPENSATION IS BEING PAID
DIRECTLY TO THE TRANSACTION PARTIES OR ANY AFFILIATE THEREOF FOR INVESTMENT
ADVICE (AS OPPOSED TO OTHER SERVICES) IN CONNECTION WITH THE


    



--------------------------------------------------------------------------------





48


TRANSACTION. "BENEFIT PLAN" MEANS A BENEFIT PLAN INVESTOR, AS DEFINED IN 29
C.F.R. SECTION 2510.3-101 AND SECTION 3(42) OF ERISA, AND INCLUDES (A) AN
EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF TITLE I OF ERISA) THAT IS
SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF TITLE I OF ERISA, (B) A
PLAN THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR (C) ANY ENTITY WHOSE
UNDERLYING ASSETS INCLUDE "PLAN ASSETS" BY REASON OF ANY SUCH EMPLOYEE BENEFIT
PLAN'S OR PLAN'S INVESTMENT IN THE ENTITY. “TRANSACTION PARTIES” MEANS THE
ISSUER, THE SELLER, THE INITIAL PURCHASER, THE SERVICER AND THE BACK-UP
SERVICER.]
[YOU MUST REPRESENT AND WARRANT AND BY YOUR ACQUISITION OF THIS NOTE OR ANY
INTEREST HEREIN, YOU SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I)
YOU ARE NOT AND ARE NOT ACTING ON BEHALF OF, OR USING THE ASSETS OF (A) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE
CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF
SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY (WITHIN THE
MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS MODIFIED BY
SECTION 3(42) OF ERISA) (THE PLANS AND ENTITIES DESCRIBED IN SUBSECTIONS (A)
THROUGH (C), “BENEFIT PLANS”) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER
PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”), OR, SOLELY IF YOU ARE PURCHASING FROM THE INITIAL
PURCHASERS, ONDECK ASSET SECURITIZATION TRUST II LLC OR AN AFFILIATE THEREOF,
(II) (A) YOU ARE ACQUIRING CLASS D NOTES, (B) YOU HAVE DELIVERED A LETTER OF
REPRESENTATION IN THE FORM OF EXHIBIT A TO THE OFFERING MEMORANDUM TO THE
INDENTURE TRUSTEE AND THE SERVICER REPRESENTING AND WARRANTING AS TO YOUR STATUS
AS A BENEFIT PLAN OR CONTROLLING PERSON AND THAT YOU WILL NOT TRANSFER SUCH
CLASS D NOTES TO A TRANSFEREE UNLESS SUCH TRANSFEREE DELIVERS A LETTER OF
REPRESENTATION TO THE INDENTURE TRUSTEE AND THE SERVICER THAT IT IS NOT A
BENEFIT PLAN OR CONTROLLING PERSON AND WILL NOT TRANSFER SUCH CLASS D NOTE TO A
BENEFIT PLAN OR CONTROLLING PERSON, AND (C) YOUR ACQUISITION, CONTINUED HOLDING
AND DISPOSITION OF SUCH NOTES (OR ANY INTEREST THEREIN) WILL NOT GIVE RISE TO A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE INTERNAL REVENUE CODE (OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SIMILAR
LAW).


    



--------------------------------------------------------------------------------





49


IF YOU ARE PURCHASING THE CLASS D NOTES OR ANY INTEREST THEREIN FROM THE INITIAL
PURCHASERS, ONDECK ASSET SECURITIZATION TRUST II LLC OR AN AFFILIATE THEREOF AND
ARE A BENEFIT PLAN, YOU MUST REPRESENT AND AGREE THAT: (A) THE PERSON OR ENTITY
MAKING THE INVESTMENT DECISION ON BEHALF OF SUCH PURCHASER WITH RESPECT TO THE
PURCHASE OF THIS NOTE IS "INDEPENDENT" (WITHIN THE MEANING OF 29 CFR 2510.3-21)
AND IS ONE OF THE FOLLOWING: (I) A BANK AS DEFINED IN SECTION 202 OF THE
INVESTMENT ADVISERS ACT OF 1940, AS AMENDED, OR SIMILAR INSTITUTION THAT IS
REGULATED AND SUPERVISED AND SUBJECT TO PERIODIC EXAMINATION BY A STATE OR
FEDERAL AGENCY; (II) AN INSURANCE CARRIER THAT IS QUALIFIED UNDER THE LAWS OF
MORE THAN ONE STATE TO PERFORM THE SERVICES OF MANAGING, ACQUIRING OR DISPOSING
OF ASSETS OF A BENEFIT PLAN INVESTOR; (III) AN INVESTMENT ADVISER REGISTERED
UNDER THE INVESTMENT ADVISERS ACT OF 1940, AS AMENDED, OR, IF NOT REGISTERED AN
AS INVESTMENT ADVISER UNDER THE INVESTMENT ADVISERS ACT OF 1940, AS AMENDED, BY
REASON OF PARAGRAPH (1) OF SECTION 203A OF THE INVESTMENT ADVISERS ACT OF 1940,
AS AMENDED, IS REGISTERED AS AN INVESTMENT ADVISER UNDER THE LAWS OF THE STATE
(REFERRED TO IN SUCH PARAGRAPH (1)) IN WHICH IT MAINTAINS ITS PRINCIPAL OFFICE
AND PLACE OF BUSINESS; (IV) A BROKER-DEALER REGISTERED UNDER THE EXCHANGE ACT;
OR (V) AN INDEPENDENT FIDUCIARY THAT HOLDS, OR HAS UNDER MANAGEMENT OR CONTROL,
TOTAL ASSETS OF AT LEAST $50 MILLION; (B) THE PERSON OR ENTITY MAKING THE
INVESTMENT DECISION ON BEHALF OF SUCH PURCHASER OR TRANSFEREE WITH RESPECT TO
THE TRANSACTION IS CAPABLE OF EVALUATING INVESTMENT RISKS INDEPENDENTLY, BOTH IN
GENERAL AND WITH REGARD TO PARTICULAR TRANSACTIONS AND INVESTMENT STRATEGIES;
(C) THE PERSON OR ENTITY MAKING THE INVESTMENT DECISION ON BEHALF OF SUCH
PURCHASER OR TRANSFEREE WITH RESPECT TO THE TRANSACTION IS A FIDUCIARY UNDER
ERISA OR THE CODE, OR BOTH, WITH RESPECT TO THE TRANSACTION AND IS RESPONSIBLE
FOR EXERCISING INDEPENDENT JUDGMENT IN EVALUATING THE TRANSACTION; AND (D) NO
FEE OR OTHER COMPENSATION IS BEING PAID DIRECTLY TO THE TRANSACTION PARTIES OR
ANY AFFILIATE THEREOF FOR INVESTMENT ADVICE (AS OPPOSED TO OTHER SERVICES) IN
CONNECTION WITH THE TRANSACTION. "BENEFIT PLAN" MEANS A BENEFIT PLAN INVESTOR,
AS DEFINED IN 29 C.F.R. SECTION 2510.3-101 AND SECTION 3(42) OF ERISA, AND
INCLUDES (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF TITLE I OF
ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF TITLE I OF
ERISA, (B) A PLAN THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR (C) ANY ENTITY
WHOSE UNDERLYING ASSETS INCLUDE "PLAN ASSETS" BY REASON OF ANY SUCH EMPLOYEE
BENEFIT PLAN'S OR PLAN'S INVESTMENT IN THE ENTITY. “TRANSACTION PARTIES” MEANS
THE ISSUER, THE SELLER, THE INITIAL PURCHASER, THE SERVICER AND THE BACK-UP
SERVICER.]”


    



--------------------------------------------------------------------------------





50


(ii)     The Temporary Global Notes shall bear the following legend:


“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR WITH ANY SECURITIES REGULATORY AUTHORITY OF
ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES. UNTIL 40 DAYS AFTER THE
LATER OF THE COMMENCEMENT OF THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE
NOTES (THE “RESTRICTED PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN
THE UNITED STATES AND OUTSIDE OF THE UNITED STATES (THE “OFFERING”), THE SALE,
PLEDGE OR TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN CONDITIONS AND
RESTRICTIONS. THE HOLDER HEREOF, BY PURCHASING OR OTHERWISE ACQUIRING THIS NOTE,
ACKNOWLEDGES THAT THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND
AGREES FOR THE BENEFIT OF THE ISSUER THAT THIS NOTE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE UNITED
STATES GOVERNING THE OFFER AND SALE OF SECURITIES, AND PRIOR TO THE EXPIRATION
OF THE RESTRICTED PERIOD, ONLY (1) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT, (2) PURSUANT TO AND IN ACCORDANCE WITH
RULE 144A UNDER THE SECURITIES ACT OR (3) TO THE ISSUER.
BY YOUR ACQUISITION OF THIS NOTE OR ANY INTEREST HEREIN, YOU SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT YOU ARE NOT ACQUIRING OR HOLDING AN INTEREST IN THIS
NOTE WITH THE ASSETS OF (I) AN “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”)) THAT IS SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” (AS DEFINED IN
SECTION 4975(c)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”)) THAT IS SUBJECT TO SECTION 4975 OF THE CODE, (III) AN ENTITY THAT IS
DEEMED TO HOLD THE “ASSETS” OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN (WITHIN
THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION 3(42) OF
ERISA), OR (IV) A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN WHICH IS SUBJECT TO
OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR REGULATIONS THAT ARE
SUBSTANTIALLY SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION
PROVISIONS OF TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) (EACH
OF (I)-(IV) REFERRED TO AS A “PLAN”), OR (II) THE PLAN’S ACQUISITION AND HOLDING
OF THIS NOTE OR ANY INTEREST HEREIN WILL NOT CONSTITUTE A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406(a) OF ERISA OR SECTION 4975(c)(1)(A)-(C) OF THE
CODE OR A SIMILAR VIOLATION OF ANY APPLICABLE SIMILAR LAW.


    



--------------------------------------------------------------------------------





51


EACH PURCHASER OR TRANSFEREE OF THIS NOTE THAT IS A BENEFIT PLAN REPRESENTS AND
AGREES THAT: (A) THE PERSON OR ENTITY MAKING THE INVESTMENT DECISION ON BEHALF
OF SUCH PURCHASER WITH RESPECT TO THE PURCHASE OF THIS NOTE IS "INDEPENDENT"
(WITHIN THE MEANING OF 29 CFR 2510.3-21) AND IS ONE OF THE FOLLOWING: (I) A BANK
AS DEFINED IN SECTION 202 OF THE INVESTMENT ADVISERS ACT OF 1940, AS AMENDED, OR
SIMILAR INSTITUTION THAT IS REGULATED AND SUPERVISED AND SUBJECT TO PERIODIC
EXAMINATION BY A STATE OR FEDERAL AGENCY; (II) AN INSURANCE CARRIER THAT IS
QUALIFIED UNDER THE LAWS OF MORE THAN ONE STATE TO PERFORM THE SERVICES OF
MANAGING, ACQUIRING OR DISPOSING OF ASSETS OF A BENEFIT PLAN INVESTOR; (III) AN
INVESTMENT ADVISER REGISTERED UNDER THE INVESTMENT ADVISERS ACT OF 1940, AS
AMENDED, OR, IF NOT REGISTERED AN AS INVESTMENT ADVISER UNDER THE INVESTMENT
ADVISERS ACT OF 1940, AS AMENDED, BY REASON OF PARAGRAPH (1) OF SECTION 203A OF
THE INVESTMENT ADVISERS ACT OF 1940, AS AMENDED, IS REGISTERED AS AN INVESTMENT
ADVISER UNDER THE LAWS OF THE STATE (REFERRED TO IN SUCH PARAGRAPH (1)) IN WHICH
IT MAINTAINS ITS PRINCIPAL OFFICE AND PLACE OF BUSINESS; (IV) A BROKER-DEALER
REGISTERED UNDER THE EXCHANGE ACT; OR (V) AN INDEPENDENT FIDUCIARY THAT HOLDS,
OR HAS UNDER MANAGEMENT OR CONTROL, TOTAL ASSETS OF AT LEAST $50 MILLION; (B)
THE PERSON OR ENTITY MAKING THE INVESTMENT DECISION ON BEHALF OF SUCH PURCHASER
OR TRANSFEREE WITH RESPECT TO THE TRANSACTION IS CAPABLE OF EVALUATING
INVESTMENT RISKS INDEPENDENTLY, BOTH IN GENERAL AND WITH REGARD TO PARTICULAR
TRANSACTIONS AND INVESTMENT STRATEGIES; (C) THE PERSON OR ENTITY MAKING THE
INVESTMENT DECISION ON BEHALF OF SUCH PURCHASER OR TRANSFEREE WITH RESPECT TO
THE TRANSACTION IS A FIDUCIARY UNDER ERISA OR THE CODE, OR BOTH, WITH RESPECT TO
THE TRANSACTION AND IS RESPONSIBLE FOR EXERCISING INDEPENDENT JUDGMENT IN
EVALUATING THE TRANSACTION; AND (D) NO FEE OR OTHER COMPENSATION IS BEING PAID
DIRECTLY TO THE TRANSACTION PARTIES OR ANY AFFILIATE THEREOF FOR INVESTMENT
ADVICE (AS OPPOSED TO OTHER SERVICES) IN CONNECTION WITH THE TRANSACTION.
"BENEFIT PLAN" MEANS A BENEFIT PLAN INVESTOR, AS DEFINED IN 29 C.F.R. SECTION
2510.3-101 AND SECTION 3(42) OF ERISA, AND INCLUDES (A) AN EMPLOYEE BENEFIT PLAN
(AS DEFINED IN SECTION 3(3) OF TITLE I OF ERISA) THAT IS SUBJECT TO THE
FIDUCIARY RESPONSIBILITY PROVISIONS OF TITLE I OF ERISA, (B) A PLAN THAT IS
SUBJECT TO SECTION 4975 OF THE CODE OR (C) ANY ENTITY WHOSE UNDERLYING ASSETS
INCLUDE "PLAN ASSETS" BY REASON OF ANY SUCH EMPLOYEE BENEFIT PLAN'S OR PLAN'S
INVESTMENT IN THE ENTITY. “TRANSACTION PARTIES” MEANS THE ISSUER, THE SELLER,
THE INITIAL PURCHASER, THE SERVICER AND THE BACK-UP SERVICER.”




    



--------------------------------------------------------------------------------





52


(iii)    All Series 2018-1 Global Notes shall bear the following legend:


“THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN
PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART
MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.


UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.”


(iv)    All Class D Notes shall bear the following legend:


“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES LAWS. THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH NOTE ONLY (A) TO ONDECK ASSET SECURITIZATION TRUST II LLC
(“ODAST”) OR (B) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A (A “QIB”)
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB TO WHOM NOTICE IS
GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A.


A PROSPECTIVE TRANSFEREE OF THE CLASS D NOTES OR ANY INTEREST THEREIN MUST
REPRESENT (AND SHALL BE DEEMED TO REPRESENT) THAT EITHER (I) IT IS NOT AND IS
NOT ACTING ON BEHALF OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN”
AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS
DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S


    



--------------------------------------------------------------------------------





53


OR PLAN’S INVESTMENT IN THE ENTITY (WITHIN THE MEANING OF DEPARTMENT OF LABOR
REGULATION 29 C.F.R. 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA) (THE
PLANS AND ENTITIES DESCRIBED IN SUBSECTIONS (A) THROUGH (C), “BENEFIT PLANS”) OR
(D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN THAT IS SUBJECT TO ANY
NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION
406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE (“SIMILAR LAW”) OR AN
ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS OF ANY SUCH PLAN, OR, SOLELY IF
SUCH PROSPECTIVE TRANSFEREE OF THE CLASS D NOTES OR ANY INTEREST THEREIN IS
PURCHASING FROM ONDECK ASSET SECURITIZATION TRUST II LLC OR AN AFFILIATE
THEREOF, (II) (A) THE TRANSFEREE IS ACQUIRING CLASS D NOTES AND (B) ITS
ACQUISITION, CONTINUED HOLDING AND DISPOSITION OF SUCH NOTES (OR ANY INTEREST
THEREIN) WILL NOT GIVE RISE TO A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE (OR RESULT IN A
NON-EXEMPT VIOLATION OF ANY SIMILAR LAW).


IF A PROSPECTIVE TRANSFEREE OF THE CLASS D NOTES OR ANY INTEREST THEREIN IS
PURCHASING FROM ONDECK ASSET SECURITIZATION TRUST II LLC OR AN AFFILIATE THEREOF
AND IS A BENEFIT PLAN, IT MUST REPRESENT (AND SHALL BE DEEMED TO REPRESENT) THAT
THE DECISION TO ACQUIRE THE CLASS D NOTES HAS BEEN MADE BY A DULY AUTHORIZED
FIDUCIARY.”


(v)    All Class RR Notes shall bear the following legend:
 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES LAWS. THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH NOTE ONLY IN ACCORDANCE WITH THE SECURITIES EXCHANGE COMMISSION’S
CREDIT RISK RETENTION RULES, 17 C.F.R. PART 246, AND ONLY (A) TO ONDECK ASSET
SECURITIZATION TRUST II LLC (“ODAST”) OR (B) FOR SO LONG AS THE NOTES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER”
AS DEFINED IN RULE 144A (A “QIB”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QIB TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A.


A PROSPECTIVE TRANSFEREE OF THE NOTES OR ANY INTEREST THEREIN MUST REPRESENT
(AND SHALL BE DEEMED TO REPRESENT) THAT EITHER (I) IT IS NOT AND IS NOT ACTING
ON BEHALF OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED


    



--------------------------------------------------------------------------------





54


(“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS DEFINED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY
(WITHIN THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA) (THE PLANS AND ENTITIES DESCRIBED IN
SUBSECTIONS (A) THROUGH (C), “BENEFIT PLANS”) OR (D) ANY GOVERNMENTAL, CHURCH,
NON-U.S. OR OTHER PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL
LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE
INTERNAL REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING ASSETS
INCLUDE ASSETS OF ANY SUCH PLAN, OR (II)(A) THE TRANSFEREE IS ACQUIRING CLASS RR
NOTES AND (B) ITS ACQUISITION, CONTINUED HOLDING AND DISPOSITION OF SUCH NOTES
(OR ANY INTEREST THEREIN) WILL NOT GIVE RISE TO A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE
CODE (OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SIMILAR LAW).


IF A PROSPECTIVE TRANSFEREE OF THE NOTES OR ANY INTEREST THEREIN IS A BENEFIT
PLAN, IT MUST REPRESENT (AND SHALL BE DEEMED TO REPRESENT) THAT THE DECISION TO
ACQUIRE THE NOTES HAS BEEN MADE BY A DULY AUTHORIZED FIDUCIARY THAT (A) IS
INDEPENDENT (AS THAT TERM IS USED IN 29 C.F.R. 2510.3-21(C)(1)) OF ONDECK ASSET
SECURITIZATION TRUST II LLC, ANY UNDERWRITERS OF THE NOTES (THE “INITIAL
PURCHASERS”) AND THEIR RESPECTIVE AFFILIATES AND THERE IS NO FINANCIAL INTEREST,
OWNERSHIP INTEREST, OR OTHER RELATIONSHIP, AGREEMENT OR UNDERSTANDING OR
OTHERWISE THAT WOULD LIMIT ITS ABILITY TO CARRY OUT ITS FIDUCIARY RESPONSIBILITY
TO THE BENEFIT PLAN, (B) IS A BANK, INSURANCE CARRIER, REGISTERED INVESTMENT
ADVISER, A REGISTERED BROKER-DEALER, OR AN INDEPENDENT FIDUCIARY THAT HOLDS, OR
HAS UNDER MANAGEMENT OR CONTROL, TOTAL ASSETS OF AT LEAST $50 MILLION (IN EACH
CASE, AS SPECIFIED IN 29 C.F.R. 2510.3-21(C)(1)(i)(A)-(E)), (C) IS CAPABLE OF
EVALUATING INVESTMENT RISKS INDEPENDENTLY, BOTH IN GENERAL AND WITH REGARD TO
PARTICULAR TRANSACTIONS AND INVESTMENT STRATEGIES (INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO THE DECISION TO INVEST IN THE NOTES), (D) IS A
FIDUCIARY UNDER ERISA OR THE CODE, OR BOTH, WITH RESPECT TO THE DECISION TO
PURCHASE AND HOLD THE NOTES, (E) IS RESPONSIBLE FOR EXERCISING (AND HAS
EXERCISED) INDEPENDENT JUDGMENT IN EVALUATING WHETHER TO INVEST THE ASSETS OF
SUCH BENEFIT PLAN IN THE NOTES, (F) IS NOT PAYING ANY OF ONDECK ASSET
SECURITIZATION TRUST II LLC, THE INITIAL PURCHASERS OR THEIR RESPECTIVE
AFFILIATES, ANY FEE OR OTHER COMPENSATION DIRECTLY FOR THE PROVISION OF


    



--------------------------------------------------------------------------------





55


INVESTMENT ADVICE (AS OPPOSED TO OTHER SERVICES) IN CONNECTION WITH THE BENEFIT
PLAN’S PURCHASE AND HOLDING OF THE NOTES; (G) HAS BEEN FAIRLY INFORMED THAT
ONDECK ASSET SECURITIZATION TRUST II LLC, THE INITIAL PURCHASERS AND THEIR
RESPECTIVE AFFILIATES HAVE NOT AND WILL NOT UNDERTAKE TO PROVIDE IMPARTIAL
INVESTMENT ADVICE, OR TO GIVE ADVICE IN A FIDUCIARY CAPACITY, IN CONNECTION WITH
THE PURCHASE AND HOLDING OF THE NOTES; AND (H) HAS BEEN FAIRLY INFORMED THAT
ONDECK ASSET SECURITIZATION TRUST II LLC, THE INITIAL PURCHASERS AND THEIR
RESPECTIVE AFFILIATES HAVE FINANCIAL INTERESTS IN THE BENEFIT PLAN’S PURCHASE
AND HOLDING OF THE NOTES, WHICH INTERESTS MAY CONFLICT WITH THE INTEREST OF THE
BENEFIT PLAN, AS MORE FULLY DESCRIBED IN THE OFFERING CIRCULAR AND RELATED
DOCUMENTATION OR OTHER OFFERING MATERIALS.


THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE U.S. FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR
PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.”


The required legends set forth above shall not be removed from the applicable
Series 2018-1 Notes except as provided herein. The legend required for a
Restricted Note may be removed from such Restricted Note if there is delivered
to the Issuer and the Transfer Agent and Registrar such satisfactory evidence,
which may include an Opinion of Counsel as may be reasonably required by the
Issuer, the Transfer Agent or the Registrar that neither such legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
of such Series 2018-1 Note will not violate the registration requirements of the
Securities Act. Upon provision of such satisfactory evidence, the Indenture
Trustee upon receipt of an Issuer Order shall authenticate and deliver in
exchange for such Restricted Note a Series 2018-1 Note having an equal aggregate
principal amount that does not bear such legend.
ARTICLE VII    

INFORMATION
The Issuer hereby agrees to provide to the Indenture Trustee, by 2:00 P.M., New
York City time, on each Monthly Reporting Date, a Monthly Settlement Statement,
substantially in the form of Exhibit H, setting forth as of the immediately
preceding Determination Date and for the related Monthly Period the information
set forth therein, and, on and after the immediately succeeding Payment Date,
and such obligation shall be deemed satisfied upon delivery of each such Monthly
Settlement Statement to the Indenture Trustee by the Servicer, and the Indenture
Trustee shall provide to the Series 2018-1 Note Owners copies of such Monthly
Settlement Statement. The Indenture Trustee shall make each Monthly Settlement
Statement available each month (as described above) to the Series 2018-1 Note
Owners via the Indenture Trustee’s internet website. The Indenture Trustee’s
internet website shall initially be located at


    



--------------------------------------------------------------------------------





56


https://tss.sfs.db.com/investpublic,which may be accessed by the Note Owners
with the use of an assigned password.
ARTICLE VIII    

MISCELLANEOUS
Section 8.1     Ratification of Indenture.
As supplemented by this Indenture Supplement, the Indenture is in all respects
ratified and confirmed and the Indenture as so supplemented by this Indenture
Supplement shall be read, taken and construed as one and the same instrument.
Section 8.2     Governing Law.
THIS INDENTURE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
Section 8.3     Further Assurances.
The Issuer agrees, at the Issuer’s expense, from time to time, to do and perform
any and all acts and to execute any and all further instruments required or
reasonably requested by the Indenture Trustee or the Majority in Interest to
more fully effect the purposes of this Indenture Supplement and the sale of the
Series 2018-1 Notes hereunder. The Issuer hereby authorizes the Indenture
Trustee (without obligation) to file any financing statements or similar
documents or notices or continuation statements in order to perfect the
Indenture Trustee’s security interest in the Series 2018-1 Collateral under the
provisions of the UCC or similar legislation of any applicable jurisdiction.
Section 8.4     Exhibits.
The following exhibits attached hereto supplement the exhibits included in the
Base Indenture:
Exhibit A-1:     Form of Restricted Global Class A Note
Exhibit A-2:     Form of Temporary Global Class A Note
Exhibit A-3:     Form of Permanent Global Class A Note
Exhibit B-1:     Form of Restricted Global Class B Note
Exhibit B-2:     Form of Temporary Global Class B Note
Exhibit B-3:     Form of Permanent Global Class B Note
Exhibit C-1:     Form of Restricted Global Class C Note
Exhibit C-2:     Form of Temporary Global Class C Note
Exhibit C-3:     Form of Permanent Global Class C Note
Exhibit D:     Form of Restricted Global Class D Note


    



--------------------------------------------------------------------------------





57


Exhibit E:     Form of Class RR Note
Exhibit F-1:     Form of Transfer Certificate
Exhibit F-2:     Form of Transfer Certificate
Exhibit F 3:     Form of Transfer Certificate
Exhibit F-4:     Form of Clearing System Certificate
Exhibit F-5:     Form of Certificate of Beneficial Ownership
Exhibit G:    Form of Letter of Representations For Class D Noteholders
Exhibit H:     Form of Monthly Settlement Statement
Exhibit I:     Form of Withdrawal Request
Exhibit J:     Industry Codes
Exhibit K-1:    Form of Amendment No. 1 to the Backup Servicing Agreement
Exhibit K-2:    Form of Amendment No. 1 to the Base Indenture
Exhibit K-3:    Form of Amendment No. 1 to the Loan Purchase Agreement


Section 8.5     No Waiver; Cumulative Remedies.
No failure to exercise and no delay in exercising, on the part of the Indenture
Trustee, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law.
Section 8.6     Amendments.
Except as provided in Section 12.1 of the Base Indenture, and subject to Section
12.6 of the Base Indenture, the provisions of this Indenture Supplement may from
time to time be amended, modified or waived, if (i) such amendment, modification
or waiver is in writing and is consented to in writing by the Issuer, the
Indenture Trustee and the Majority in Interest and (ii) the Rating Agency
Condition is satisfied with respect to such amendment, modification, or waiver.
Section 8.7     Consent to Amendments.
Each Series 2018-1 Noteholder, upon acquisition of a Series 2018-1 Note, will be
deemed to agree and consent to the execution and delivery of (i) Amendment No.1
to the Backup Servicing Agreement, (ii) Amendment No. 1 to the Base Indenture
and (iii) Amendment No. 1 to the Loan Purchase Agreement, in each case, together
with any changes to such forms that do not adversely affect the Series 2018-1
Noteholders in any material respect as evidenced by an Officer’s Certificate of
the Issuer.


Section 8.8     Severability.
If any provision hereof is void or unenforceable in any jurisdiction, such
voidness or unenforceability shall not affect the validity or enforceability of
(i) such provision in any other jurisdiction or (ii) any other provision hereof
in such or any other jurisdiction.


    



--------------------------------------------------------------------------------





58


Section 8.9     Counterparts.
This Indenture Supplement may be executed in two or more counterparts (and by
different parties on separate counterparts), each of which shall be an original,
but all of which together shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page of this Indenture Supplement by
facsimile transmission or electronic transmission (in pdf format) shall be as
effective as delivery of a manually executed counterpart of this Indenture
Supplement.
Section 8.10     No Bankruptcy Petition.
(a) By acquiring a Series 2018-1 Note or an interest therein, each Series 2018-1
Noteholder and each Series 2018-1 Note Owner hereby covenants and agrees that it
will not institute against, or join any other Person in instituting against, the
Issuer any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any federal or state bankruptcy
or similar law.
(b) This covenant shall survive the termination of this Indenture Supplement and
the Base Indenture and the payment of all amounts payable hereunder and
thereunder.
Section 8.11     Notice to Rating Agency.
The Indenture Trustee shall provide to the Rating Agency a copy of each notice
delivered to, or required to be provided by, the Indenture Trustee pursuant to
this Indenture Supplement or any other Transaction Document.
Notice to DBRS shall be sent to:
DBRS Inc.
Attention Surveillance
E-mail: ABS_Surveillance@dbrs.com
140 Broadway
New York, NY 10005
Section 8.12     Annual Opinion of Counsel.
On or before March 31 of each calendar year, commencing with March 31, 2019, the
Issuer shall furnish to the Indenture Trustee an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording, filing, re-recording and refiling of this Indenture
Supplement or any Supplement hereto and any other requisite documents and with
respect to the authorization and filing of any financing statements and
continuation statements as are necessary to maintain the perfection of the Lien
and security interest created by this Indenture Supplement and reciting the
details of such action or stating that in the opinion of such counsel no such
action is necessary to maintain the perfection of such Lien and security
interest. Such Opinion of Counsel shall also describe the recording, filing,
re-recording and refiling of this Indenture Supplement, any Supplement hereto,
and any other


    



--------------------------------------------------------------------------------





59


requisite documents and the execution and filing of any financing statements and
continuation statements that will, in the opinion of such counsel, be required
to maintain the perfection of the Lien and security interest of this Indenture
Supplement and any until March 31 in the following calendar year. For the
avoidance of doubt, any Opinion of Counsel furnished in connection with this
Section 8.11 may be combined with other Opinions of Counsel furnished to the
Indenture Trustee pursuant to the other Transaction Documents.
Section 8.13     Tax Treatment.
The Series 2018-1 Notes are being issued with the intention that they qualify
under applicable tax law as indebtedness and any entity acquiring any direct or
indirect interest in any Series 2018-1 Note (other than any entity who is
treated as the same taxpayer as the Issuer) by acceptance of its Series 2018-1
Notes (or, in the case of a Note Owner, by virtue of such Note Owner’s
acquisition of a beneficial interest therein) agrees to treat the Series 2018-1
Notes (or its beneficial interest therein) for purposes of federal, state and
local income or franchise taxes and any other tax imposed on or measured by
income as indebtedness.
Section 8.14     Confidentiality.
Each Offered Series 2018-1 Note Owner, by its acceptance and holding of a
beneficial interest in a Offered Series 2018-1 Note, hereby agrees to maintain
the confidentiality of all Confidential Information in accordance with
procedures adopted by such Offered Series 2018-1 Note Owner in good faith to
protect Confidential Information of third parties delivered to such Person;
provided that such Person may deliver or disclose Confidential Information to:
(i) such Person’s directors, trustees, officers, employees, agents, attorneys,
independent or internal auditors and affiliates who agree to hold confidential
the Confidential Information; (ii) such Person’s financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information; (iii) any other Offered Series 2018-1 Note Owner; (iv) any Person
of the type that would be, to such Person’s knowledge, permitted to acquire an
interest in the Offered Series 2018-1 Notes in accordance with the requirements
of this Indenture Supplement pursuant to which such Person sells or offers to
sell any such interest in the Offered Series 2018-1 Notes or any part thereof
and that agrees to hold confidential the Confidential Information in accordance
with this Indenture Supplement; (v) any federal or state or other regulatory,
governmental or judicial authority having jurisdiction over such Person; (vi)
the National Association of Insurance Commissioners or any similar organization,
or any nationally-recognized rating agency that requires access to information
about the investment portfolio or such Person; (vii) any reinsurers or liquidity
or credit providers that agree to hold confidential the Confidential
Information; (viii) any other Person with the consent of the Issuer or (ix) any
other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any law, rule, regulation, statute or
order applicable to such Offered Series 2018-1 Noteholder, (B) in response to
any subpoena or other legal process upon prior notice delivered to the Issuer
(unless prohibited by applicable law or other requirement having the force of
law), (C) in connection with any litigation to which such Person is a party upon
prior notice delivered to the Issuer (unless prohibited by applicable law or
other requirement having the force of law) or (D) if an Amortization Event with
respect to the Offered Series 2018-1 Notes or Event


    



--------------------------------------------------------------------------------





60


of Default has occurred and is continuing, to the extent such Person may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies offered
under the Offered Series 2018-1 Notes, the Indenture or any other document
relating to the Offered Series 2018-1 Notes. Each Offered Series 2018-1 Note
Owner, by its acceptance of a beneficial interest in the Offered Series 2018-1
Notes, hereby agrees, except as set forth in clauses (v), (vi) and (ix) above,
that it will use the Confidential Information for the sole purpose of making an
investment in the Offered Series 2018-1 Notes or administering its investment in
the Offered Series 2018-1 Notes. In the event of any required disclosure of the
Confidential Information by such Offered Series 2018-1 Noteholder, such Offered
Series 2018-1 Noteholder shall agree to use reasonably efforts to protect the
confidentiality of the Confidential Information.
Section 8.15     Closing Date Lien Release.
On the Series 2018-1 Closing Date, Collateral in excess of the Series 2018-1
Required Asset Amount may be released to the Issuer at the direction of the
Issuer; provided that (i) the Issuer has selected the Pooled Loans to be
released in a manner that the Issuer has reasonably determined is not materially
adverse to the interests of the Series 2018-1 Noteholders and (ii) no Delinquent
Loans or Charged-Off Loans may be released. Upon such direction from the Issuer,
the lien of the Indenture Trustee in such Pooled Loans and their Related
Security shall be released (without recourse, representation or warranty)
without further action required on the part of the Indenture Trustee or the
Issuer.
   
 




    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Indenture Supplement to be duly executed by their respective officers hereunto
duly authorized as of the day and year first above written.


ONDECK ASSET SECURITIZATION TRUST II LLC, as Issuer
By:     /s/ Kenneth A. Brause    
Name: Kenneth A. Brause
Title: Chief Financial Officer


DEUTSCHE BANK TRUST COMPANY AMERICAS, as Indenture Trustee
By: /s/ Karlene Collins    
Name: Karlene Collins
Title: Assistant Vice President
By: /s/ Marion Hogan    
Name: Marion Hogan
Title: Assistant Vice President
















61    

